        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 1 of 75




                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

ATERES BAIS YAAKOV ACADEMY OF
ROCKLAND,

       Plaintiff,

v.                                                 Civil Action No. 20-CV-1399 (NSR)

TOWN OF CLARKSTOWN, GEORGE                         AMENDED COMPLAINT AND JURY
HOEHMANN, CUPON INC., CITIZENS                     DEMAND
UNITED TO PROTECT OUR
NEIGHBORHOODS OF GREATER
NANUET INC.,

       Defendants.



       For its Amended Complaint, Plaintiff Ateres Bais Yaakov Academy of Rockland

(“ABY”), by and through its undersigned counsel, respectfully alleges as follows:
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 2 of 75




TABLE OF CONTENTS
I.     PRELIMINARY STATEMENT .........................................................................................4
II.    PARTIES AND KEY PEOPLE AND ORGANIZATIONS ...............................................8
III.   JURISDICTION AND VENUE ........................................................................................12
IV.    BACKGROUND ...............................................................................................................12
       A.        THE PROPERTY ..................................................................................................12
       B.        ENACTMENT OF LOCAL LAW NO. 5..............................................................15
       C.        ABY ENTERS INTO A CONTRACT TO PURCHASE THE
                 PROPERTY, BUT FACES A FIRESTORM OF LOCAL OPPOSITION
                 AND DISCRIMINATION.....................................................................................20
       D.        ABY PERSISTS IN THE FACE OF DEFENDANTS’ CONSPIRACY
                 AGAINST IT .........................................................................................................25
       1.        Section 290-20.I(7) is a Bulk Requirement, Not a Use Requirement ....................30
       2.        § 290-20.I(7) Does Not Apply to Schools in the R-10 District .............................32
       3.        The Town Was Not Truthful in Claiming the Property’s Use as a School
                 Lapsed Almost 30 Years Ago ................................................................................33
       E.        THE TOWN HAD AN AFFIRMATIVE DUTY UNDER
                 WELL-SETTLED NEW YORK LAW TO ACCOMMODATE ABY’S
                 PLANNED RELIGIOUS USE AND TO SUGGEST MEASURES TO
                 ENSURE A VARIANCE COULD BE GRANTED .............................................36
       F.        ABY SUBMITS APPEAL AND APPLICATION FOR AN AREA
                 VARIANCE TO THE ZBA, AND RATHER THAN HELP ABY OR
                 ACCOMMODATE IT, THE ZBA THREW UP ROADBLOCKS.......................38
       G.        ABY IS UNABLE TO OBTAIN FINANCING AS A RESULT OF THE
                 TOWN’S DISCRIMINATORY CONDUCT AND THE CONTRACT IS
                 TERMINATED......................................................................................................40
       H.        ZBA REFUSES TO HEAR ABY’S APPEAL AND APPLICATION FOR
                 AN AREA VARIANCE, AND THE TOWN BELATEDLY TRIES TO
                 “FIX” THE GLARING DEFECTS IN ITS ZONING POSITION WITH
                 INVIDIOUS INTENT ...........................................................................................46
       I.        THE TOWN OBSTRUCTS ABY’S FOIL DEMAND FOR
                 DOCUMENTS.......................................................................................................49
       J.        ABY FILES AN ARTICLE 78 PETITION AND DECLARATORY
                 JUDGMENT COMPLAINT..................................................................................54
       K.        THE TOWN SEEKS TO PURCHASE THE PROPERTY FOR ITSELF ............55
       L.        THE SUPREME COURT ISSUES ITS OPINION IN THE ARTICLE 78
                 PROCEEDING, AND ABY APPEALS................................................................57




                                                                2
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 3 of 75




         M.        GBC PETITIONS THE SUPREME COURT FOR APPROVAL OF THE
                   SALE OF THE PROPERTY TO THE TOWN .....................................................58
         N.        THE SUPREME RULES THAT THE TOWN IMPROPERLY DENIED
                   ABY ACCESS TO RECORDS AND REMANDS ABY’S FOIL APPEAL
                   TO THE TOWN ....................................................................................................60
         O.        ABY’S MONETARY DAMAGES .......................................................................62
V.       CLAIMS AGAINST THE DEFENDANTS......................................................................64
                   FIRST COUNT – RLUIPA .................................................................................. 64
                   SECOND COUNT – SECTION 1983.................................................................. 66
                   THIRD COUNT – SECTION 1985...................................................................... 67
                   FOURTH COUNT – NEW YORK CONSTITUTION ........................................ 68
                   FIFTH COUNT – TORTIOUS INTERFERENCE WITH CONTRACT ............ 68
VI.      RELIEF REQUESTED......................................................................................................70
APPENDIX A – EXHIBIT LIST ..................................................................................................72
APPENDIX B – ARTICLES LIST................................................................................................74




                                                                3
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 4 of 75




                             I.   PRELIMINARY STATEMENT

        1.    This is an action to redress violations of ABY’s constitutional and civil rights

under the First and Fourteenth Amendments to the United States Constitution as enforced by 42

U.S.C. sections 1983 and 1985, the New York Constitution, the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), and New York State law caused by the Town of

Clarkstown’s (the “Town” or “Clarkstown”) calculated and discriminatory efforts to prevent a

registered Orthodox Jewish school from closing on its purchase of a Baptist school and church –

the Grace Baptist Church (the “Property” or “GBC”). As set forth in detail below, in interfering

with and depriving ABY of its right to freely exercise religion in Clarkstown, the Town acted in

coordination with a citizens’ group called “Citizens United to Protect Our Neighborhood,” or

CUPON of Greater Nanuet (“CUPON”), which was formed for the express purpose of

preventing ABY from operating its school.

        2.    In early January 2019, in reaction to ABY’s pending permit application following

its entry into a contract for the purchase of the Property, Clarkstown Supervisor George

Hoehmann, other Clarkstown officials and Supervisor Hoehmann’s fellow members of a

Rockland County political party, members of CUPON, and CUPON’s counsel met to devise a

plan—as further described herein—to prevent ABY’s purchase of the Property. Supervisor

Hoehmann attended several meetings with CUPON to develop this discriminatory plan in real

time.

        3.    In parallel to the manufactured public pressure from CUPON, the Town denied

ABY’s permit application through a blatant misapplication of its zoning laws. First—

notwithstanding its direct knowledge of GBC’s continuous use as a school (as described further

below)—the Town incorrectly deemed the property a non-conforming use due to a supposed




                                               4
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 5 of 75




lapse in its school operations. Second, now having concocted this non-conforming use

mechanism to apply additional local zoning law burdens, the Town misapplied its more recent

local zoning law directly contrary to the clear language in the code—a misapplication the Town

has effectively conceded due to its subsequent attempt (and failure) to amend its zoning code to

align with its desired misapplication. These efforts directly caused ABY to lose its financing for

the purchase of the Property, and CUPON publicly boasted about its successful efforts to block

ABY from accessing financing.

       4.      As the Town and CUPON publicly conceded, the Property was permitted to be a

school as of right. Faced with this dilemma, the Town concocted a story that GBC was not

actually a school even though it was and the Town knew it. The Building Inspector claimed that

he could not find a record of a fire safety inspection since 1990 and, therefore, the Property had

not been continuously used as a school. And if it was not continuously used as a school, it would

lose the right to continue to be used as a school by its new owner. We now know that to be

farcical. And at the time of the filing of the original complaint, the Town had purposefully hid

documents that prove that the Town knew its position was untrue. At the time of the original

complaint, Plaintiff alleged that the Building Inspector was aware of (i) sworn statements by

GBC’s pastor that the Property was built for and continuously used as a school, (ii) the Town’s

own use of the Property as a school. However, new documents that were revealed only after the

Town was found in violation of State law and ordered to recently produce additional documents

reveal: (i) a 2017 email from the Town appraiser to the Town acknowledging use of the

Property as a school, (ii) an appraisal commissioned by the Town in 2017, which confirmed that

GBC was being used as a school, including in several photographs of classrooms taken while a

representative of the Building Department and the Fire Department participated, and (iii) an




                                                5
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 6 of 75




appraisal commissioned by GBC in 2018, a copy of which was requested by the Town, which

also contained photos of a school and classrooms. All of this left no doubt that the Property was

being used as a school. Rather than address this overwhelming contrary factual evidence, the

Building Inspector simply ignored it and denied ABY’s Building Permit Application. He did so,

moreover, the very day after a 2-hour CUPON meeting attended by Supervisor Hoehmann (at

which he offered closing remarks) and which Supervisor Hoehmann’s own political party

described as a presentation “focused on how the community can protect themselves from a

hostile invasion.”

       5.      Furthermore, Clarkstown’s Zoning Board of Appeals (the “ZBA”) refused to hear

ABY’s appeal of the Clarkstown Building Department’s (the “Building Department”) erroneous

decision denying ABY’s request for a building permit and, in the alternative, its application for

an area variance. The ZBA’s decision was arbitrary and capricious, unsupported by law and fact,

and failed to provide any accommodation, let alone a reasonable accommodation, for the free

exercise of religion, as required by New York law and the First Amendment.

       6.      The Town and ZBA knew all they needed was time to come up with a permanent

solution, so the ZBA continued repelling ABY’s efforts to secure a decision on the merits, and

the Town kept delaying responding to ABY’s demands for information and documents under

New York’s Freedom of Information Law (“FOIL”). In fact, the Supreme Court recently found

that the Town broke the law by withholding clearly responsive documents from ABY.

       7.      Following its knowing interference with, and evisceration of, ABY’s contract to

purchase the Property, and after months of delay, the Town purchased the Property for itself. For

the Town, this is but the latest example in a demonstrable pattern of wreaking havoc on religious

property applicants to prevent their engagement in the Clarkstown community. Ultimately, the




                                               6
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 7 of 75




Town’s purchase of the Property capped its coordinated effort with CUPON to prevent Orthodox

Jewish girls from going to school in Clarkstown under the façade of zoning code compliance,

concerns for overdevelopment, parking, and traffic.

       8.      Even now, Clarkstown has no idea what it wants to do with the Property,

demonstrating that its primary purpose was to keep ABY out of the Town. It considered buying

the Property “for general municipal purposes,” approved $4.6 million in bonds to purchase the

Property “for general municipal purposes,” and finally authorized the purchase of the Property

“for general municipal purposes.” And after closing, it established a “Vision Committee” to

figure out what to do with this $4.6 million piece of property. Tellingly, despite its purported

concerns about “parking” in connection with ABY’s purchase of the Property, all the ideas

floated have entailed the Town using the Property for parking. Further, since the Town’s

purchase of the Property, the Property appears to be unused.

       9.      The administrative actions taken by the Town and its agents, including its

Building Department and ZBA, against ABY, and its subsequent purchase of the Property, were

all knowingly conducted with the intent to deprive ABY of its constitutional and civil rights to

the free exercise of religion. The Town has thus violated the U.S. Constitution, federal civil

rights statutes, RLUIPA, and New York State law. Furthermore, the Town, Defendant

Hoehmann, and Defendant CUPON (collectively, the “Defendants”) have conspired to deprive

ABY of its constitutionally protected free exercise and equal protection rights and have

tortiously interfered with ABY’s contract to, and ability to, purchase the Property.

       10.     The Town’s unjustifiable delays and obstruction have put severe financial stress

on ABY. In order for ABY to continue to exist and fulfill its mission to give young Orthodox

Jewish girls a rigorous secular and religious education, it seeks compensatory and punitive




                                                 7
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 8 of 75




damages, and attorneys’ fees for Defendants’ egregious violations of federal and New York State

law. In addition, ABY seeks injunctive relief in the form of an order compelling the Town both

to turn over the Property to ABY for the same price it paid and to grant it the building permit or

variance it should have awarded a year ago.

       11.     Pursuant to Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, ABY

submits this Amended Complaint in light of additional FOIL documentation provided by the

Town—after six months of obstruction and withholding—that clearly and unequivocally

demonstrates the Town’s knowledge of GBC’s continuing use as a school and its interest and

involvement with the property during the pendency of ABY’s purchase and application

process—two revelations that undermine any attempt by the Town to paint its action as a neutral

application and enforcement of its zoning laws. See infra at ¶¶ 84-96. Moreover, ABY has

identified additional video footage of the January 10, 2019 CUPON meeting that involved

Defendant Hoehmann and other Town officials, and herein alleges additional communications,

meetings, and connections between CUPON and the Town as part of their conspiracy to deprive

ABY of its First Amendment rights. See infra at ¶¶ 64-69.

               II.   PARTIES AND KEY PEOPLE AND ORGANIZATIONS

       12.     Plaintiff ABY is a New York State chartered education corporation providing

both secular and Orthodox Jewish religious instruction to girls in grades pre-K through 12 since

2000. ABY has many students and staff members that live in New Jersey, and provides busing

for those students to and from school. Previously, ABY was located at 236 Cherry Lane in the

Village of Airmont. ABY currently occupies temporary quarters in the Village of New

Hempstead (the “New Hempstead Property”). Those quarters are made up of two modular

buildings comprised of manufactured modules. ABY’s permit to remain at that site, having

already been extended, expires at the conclusion of the 2019-20 school year, at which time the



                                                8
          Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 9 of 75




modular buildings must be removed. This has forced ABY to raise yet additional funds to work

out yet another solution to keep the school open, creating yet additional damage as a direct result

of the Defendants’ wrongful conduct.

       13.     Rabbi Aaron Fink is the founder and Dean of ABY. A graduate of Johns Hopkins

University with a Master’s Degree in Education and an alumnus of Ner Israel Rabbinical College

in Maryland, Rabbi Fink’s vision for educational excellence and positive personal growth has

left its mark on multiple communities in the United States. He has been committed to children’s

education for over 38 years. Rabbi Fink founded ABY in 2000. ABY’s mission is to provide

academic excellence and personal development, crystalizing the potential of each student. ABY

girls graduate with distinction and a sense of purpose, all a reflection of Rabbi Fink’s vision. A

visionary and down-to-earth mentor, Rabbi Fink continues to teach and is an active lecturer,

educational consultant and mentor. He conducts workshops on the latest trends in education,

building positivity in students and creating a climate conducive for spiritual and academic

growth.

       14.     Defendant Clarkstown is a municipality in Rockland County existing by virtue of

the laws of the State of New York and is empowered to act through its governing body, its

officials, employees, and official bodies. It maintains its office and principal place of business at

10 Maple Avenue, New City, NY 10956.

       15.     Defendant George Hoehmann took office as Supervisor of Clarkstown in January

2016 and recently won re-election.

       16.     The ZBA is the duly constituted Zoning Board of Appeals of the Town, organized

and existing pursuant to the laws of the State of New York. The ZBA is authorized by the Town




                                                 9
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 10 of 75




to hear appeals from determinations of the Building Inspector, to interpret the Town Zoning

Code, and to grant variances from the provisions of the Town Zoning Code.

          17.     The Building Department is a duly constituted agency of the Town, organized and

existing pursuant to the laws of the State of New York, charged, in part, with interpreting the

Town Zoning Code (subject to review by the ZBA) and issuing building permits and certificates

of occupancy.

          18.     Defendant CUPON Inc. 1 is an organization “formed to orchestrate awareness of

changes that adversely affect the character of our diverse [Rockland] Community.” 2 CUPON

Inc. founder Michael Miller was instrumental in establishing CUPON organizations across New

York and New Jersey, including chapters in Chestnut Ridge, New City, Airmont, Monsey,

Spring Valley, Nyack, Jackson, NJ, and Mahwah, NJ – all cities and towns that either have or are

adjacent to growing or large Orthodox Jewish populations. In an RLUIPA case filed in May by

the Department of Justice against the Township of Jackson, NJ, the DOJ identified this network

of CUPON entities as “a group purportedly against development and espousing anti-Semitic

views.” 3 The DOJ noted that several officials in Jackson resigned after reports surfaced exposing

their attendance at a local CUPON meeting. 4 Gordon Wren, Jr., president of CUPON Inc., made




1
    New York Department of State ID 5294645.
2
    About Us, CUPON INC., https://www.cuponrockland.org/about.
3
  Complaint at 20, United States v. Township of Jackson, No. 3:20-cv-06109 (D. NJ. May 20, 2020),
https://www.justice.gov/opa/press-release/file/1277881/download. The DOJ also noted that Jackson NJ Strong,
another outwardly anti-Semitic group, encouraged its members to join CUPON. A similar group, Rise Up Ocean
County – whose Facebook group was so vile that it was shut down by Facebook upon pressure from Governor Phil
Murphy and Attorney General Gurbir S. Grewal – similarly encourages its members to join a local chapter of
CUPON. See CUPON Jackson-Manchester Retains Counsel To Stop Jackson Parke, RUOC BLOG (June 9, 2020),
https://riseupoceancounty.com/f/cupon-jackson-manchester-retains-counsel-to-stop-jackson-parke.
4
  Complaint at 20, United States v. Township of Jackson, No. 3:20-cv-06109 (D. NJ. May 20, 2020),
https://www.justice.gov/opa/press-release/file/1277881/download.




                                                       10
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 11 of 75




the group’s hate-filled agenda clear when he stated at a CUPON meeting that “New Yorkers

looking to avoid living in and around those [Hasidic] communities need to stand together.” 5

          19.     In late 2018, CUPON Inc. formed a chapter, Citizens United to Protect Our

Neighborhoods of Greater Nanuet Inc. (“CUPON of Greater Nanuet”), “to orchestrate awareness

of changes that adversely impact [its] diverse community” and “interface[s] with state, county

and local governments and agencies, and first responders to identify unsustainable, unsafe,

and/or unlawful proposed development, as well as illegal housing practices.” 6 As detailed below,

this chapter had a specific target: it was formed by a vocal minority of the Town in direct

opposition to ABY’s contract to purchase and convert the Property into an Orthodox Jewish all-

girls school. See infra ¶¶ 62–63, 167. Among CUPON of Greater Nanuet’s founding goals was

to “spearhead any legal action needed to guarantee” its objectives in relation to the Property,

which it promptly celebrated the day of the Town’s closing on its acquisition of the Property. Ex.

A; Ex. B (“There is power in numbers, as we’ve learned firsthand through our Grace Baptist

Church experience and by renewing your membership you are helping to use that power for the

good of Nanuet and Rockland County.”). On April 12, 2019, in the middle of the events of this

suit, CUPON of Greater Nanuet became a legally independent entity. 7 Throughout this

Complaint, “Defendant CUPON” will refer to both when used generally, and to CUPON Inc.

pre-April 12th and to CUPON of Greater Nanuet April 12th and beyond.




5
 Kathy Kahn and Diane Kugel, CUPON SAYS ROCKLAND IS “UNDER SIEGE,” ROCKLAND COUNTY
TIMES, (June 27, 2019), https://www.rocklandtimes.com/2019/06/27/cupon-says-rockland-is-under-siege.
6
 CUPON of Nanuet Mission, CUPON OF GREATER NANUET, https://cuponnanuet.org/about-cupon/cupon-of-
greater-nanuet-mission.
7
    New York Department of State ID 5532918.




                                                    11
            Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 12 of 75




                                III.     JURISDICTION AND VENUE

         20.     Subject matter jurisdiction over this action is conferred upon this Court pursuant

to 28 U.S.C. § 1331, 28 U.S.C. § 1343, and 28 U.S.C. § 1367.

         21.     Personal jurisdiction over this action is conferred upon this Court because

Defendants are located in this District and because the acts complained of occurred in this

District.

         22.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because all of the

Defendants are located in this District and because the events giving rise to the claim occurred in

this District.

                                         IV.      BACKGROUND

A.       THE PROPERTY
         23.     The Property is located at 22 Demarest Avenue, 24 Demarest Avenue, 26

Demarest Avenue, and 9 Highview Avenue, Nanuet, New York. 8

         24.     The Property is located in an R-10 residential zoning district within the Nanuet

Hamlet Overlay District.

         25.     According to Table 1 of the Clarkstown Zoning Code, “schools of general

instruction” are permitted uses, as of right, in the R-10 district. A “school of general instruction”

is defined by Town Code § 290-3 as “[a]ny public or private nursery, elementary, junior high,

high school or college offering courses in general instruction and accredited by the New York

State Education Department, offering courses at least five days per week and seven months per

year.”



8
  20 Demarest Avenue, Nanuet, New York is GBC’s principal location and is occupied as a parsonage (the
“Parsonage”). The Parsonage was not part of ABY’s contract to purchase the Property, but the Town also purchased
it.




                                                       12
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 13 of 75




       26.     “School[]” is defined in the Town Code as “[a]ny public school under the

jurisdiction of the Commissioner of Education of the State of New York; any parochial school

operated and maintained by any religious corporation authorized to perform its corporate

functions in the State of New York; or any school chartered by the Board of Regents of the

University of the State of New York.” Town Code § 290-3.

       27.     “Nursery School” is defined in the Town Code as “[a] school designed to provide

daytime care or instruction for two or more children from two to five years of age, inclusive, and

operated on a regular basis.” Town Code § 290-3.

       28.     The only “schools” defined in Article 1 of the Town Code are “schools,” “schools

of general instruction,” and “nursery school[s].” All three definitions apply to ABY. ABY is a

“school” in that it is a “school chartered by the Board of Regents of the University of the State of

New York.” ABY is also a “school of general instruction” in that it meets the definition through

its course offerings. ABY is also a “nursery school” in that it provides pre-K “instruction” for

children “five years of age.”

       29.     The Property consists of the following tax lots: 64.09-1-47, 48, 50 and 51. It is

generally bounded by the following roads: Demarest Avenue, Orchard Street, Highview Avenue,

and Church Street. As is relevant to the discussion below, none of these roads is a “state or

county major or secondary road[].” See infra Section B.

       30.     In a sworn affidavit submitted by Rev. William French – GBC’s pastor – to the

Building Department on December 26, 2018 in connection with ABY’s application for a building

permit (the “French Affidavit”), Pastor French chronicled GBC’s history on the Property. See

Ex. C. According to Pastor French, since 1860, GBC has continuously and regularly conducted

worship services of various Christian faiths and has provided religious education consistent with




                                                13
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 14 of 75




their Christian beliefs. And, at least until mid-2019, both religious and educational uses

continued on the Property.

        31.     Pastor French also described the buildings and additions that were constructed on

the Property over the years. He notes that “[t]he original 1860 building, housing the old

sanctuary, still exists, and has been added to over time. The first addition, initially used as an

educational wing and now housing the nursery and library, was built in 1928. The new

educational wing was built in 1955. The new sanctuary was added in 1965.”

        32.     As noted above, GBC built an educational wing in 1955, which it has used

continuously ever since. The building, which contains nine large classrooms and forty smaller

classrooms within the large ones, was built specifically for a school use. The building and the

Property have continued to be used for educational and religious purposes by both GBC and

other resident religious institutions.

        33.     There is no dispute that a school use was permitted at its inception and for many

decades thereafter: indeed, the certificate of occupancy issued by the Town, dated June 4, 1965,

expressly references the following uses: “Church[es], Office[s], and Bible School[s].”

        34.     As Pastor French attested, the Property was being used and had been used as a

school continuously for a long time.

                4. [R]eligious educational programs [were conducted by GBC and outside
                churches] on various days and at various times during the day, throughout
                the week.

                6. [GBC used the Property for] regular worship services, bible studies,
                musical and theological instruction, ministries, membership and baptism
                classes, vacation bible school, and other religious and religious education
                programs.

                9. Daily Vacation Bible School was introduced in the 1920s and continued
                until 2016.




                                                14
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 15 of 75




               12. [S]tudents from Lakeside School in Spring Valley were transported to
               the campus for Sunday School.

               13. Beyond Sunday School programs and Vacation Bible School, the
               campus hosted released-time classes during the week for children of
               church members.

GBC kept specific records of its own activities during the years 2015–18, which included:

                   x   Musical and Theological Instruction [2016–18]

                   x   Wednesday Morning Bible Study [2015–18]

                   x   Wednesday Night Bible Study [2015–18]

                   x   Membership and Baptism Classes [2015–17]

                   x   Children’s Korean Language Instruction [2015–17]

                   x   Men’s [and Women’s] Ministry with Breakfast, Biblical and
                       Theological Education, Prayer [2015–17].

        35.    In fact, as Pastor French attested, the Town itself rented and used the Property in a

manner that satisfied the definition of a “nursery school.” See supra ¶ 27. As Pastor French

attested:

               the town of Clarkstown Park Board and Recreation Commission rented
               two classrooms in “the Educational Building”, beginning in September
               1988 for a “Pre-school Recreational Program”, to be used 8:30 am to
               12:30 pm, any day but Sunday.

B.      ENACTMENT OF LOCAL LAW NO. 5
        36.    In 2016, Clarkstown adopted Local Law No. 5 of 2016 (“LL5”), which covered a

number of matters relating to the Zoning Code of the Town (the “Town Code”).

        37.    LL5, attached hereto as Exhibit D, added Section 290-20.I(7) to the Town Code,

which provides that in residential districts, “[a]ll uses other than single-family residences shall

have minimum frontage of 100 feet and access to either a state or county major or secondary

road as classified on the Town Official Map.”




                                                15
          Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 16 of 75




         38.      LL5 also added the following Note 48 to the Bulk Table: “These uses shall have

minimum frontage of 100 feet and access to either a state or county major or secondary road as

classified on the Town Official Map.” The Uses to which Note 48 refers are, generally, all uses

other than single-family dwellings in residential districts. However, in the relevant R-10 district,

Note 48 applies only to two-family dwellings (Use Group N), but not to any other allowed uses

(e.g., Use Groups M [single-family residences] and O [all other uses]).

         39.      As described in more detail below, the Town maintains that this provision now

renders GBC’s century and a half of continued use at the Property illegal.

         40.      LL5 was purportedly enacted to “[p]reserve the suburban and remaining semi-

rural character of the Town,” “[d]evelop zoning and building regulations that reduce or restrict

odors, sounds, commercial traffic, light pollution and other negative environmental impacts on

residential areas,” and “[e]xpand initiatives to safeguard neighborhoods from inappropriately

scaled development.” See Ex. D.

         41.      Yet these platitudes try to hide the law’s real motive: the enactment of LL5 was a

direct attempt to limit religious institutions within the R-10 district. 9 Since the Town was

established in 1791 through 2016, there was no need to limit the location of schools and religious

institutions to “State or County major or secondary roads”. In addition, LL5 did not require

institutions that did not meet the location requirements to relocate. In fact, of twenty-one public

schools in the Town, eighteen are on ineligible roads. See Ex. E. That is, 86% of the Town’s

own schools fail the very requirement the Town has used as a means of preventing ABY from




9
 The New York Court of Appeals has repeatedly found that churches and schools have an “inherently beneficial
nature . . . to the public.” See, e.g., Cornell Univ. v. Bagnardi, 503 N.E.2d 509, 514 (N.Y. 1986) (“[S]chools, public,
parochial and private, by their very nature, singularly serve the public’s welfare and morals.”).




                                                          16
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 17 of 75




closing on the Property. Another four of eleven local private schools have a similar deficiency,

but continue to operate as grandfathered institutions. See Ex. E.

        42.      Betraying the utter inconsistency of the Town’s position, Highview Elementary

School, operated by the Nanuet Union Free School District (“Nanuet UFSD”), is directly across

Church Street from GBC on the same purportedly disqualifying streets. Remarkably, even after

the Town denied ABY’s building permit for fear that ABY might use GBC’s parking lot for

school parking, Supervisor Hoehmann has said that Highview Elementary School might use

GBC’s parking lot for school parking. 10

        43.      Farther to the East along Church Street are two other schools operated by the

Nanuet UFSD: A. MacArthur Barr Middle School and Nanuet High School. Because these

schools are public schools, the Town claims they are exempt from the restrictions of the Town

Code. If any of them were to be sold to a private school, they would automatically be deemed

unlawful and non-conforming.

        44.      Thus, LL5 was clearly aimed at limiting, if not eliminating, the number and

location of new religious institutions within the Town. Old and established religious institutions

and private schools were grandfathered, at least so long as they did not change hands.

        45.      As local news reported, the first test of this new law came when a handful of

families of a minority religious community applied to build a church on land it purchased for that

very purpose only a couple years before the enactment of LL5. 11 St. Peter’s Syro-Malankara


10
   Robert Brum, Grace Baptist Church purchase part of Clarkstown’s bid to revitalize Nanuet’s center,
ROCKLAND/WESTCHESTER JOURNAL NEWS (Oct. 3, 2019),
https://www.lohud.com/story/news/local/rockland/nanuet/2019/10/03/grace-baptist-church-purchase-part-plan-
revitalize-nanuets-center/3846664002.
11
   Robert Brum, Clarkstown buys land to stop proposed church, LOHUD (Nov. 2, 2017),
https://www.lohud.com/story/news/local/rockland/clarkstown/2017/11/02/clarkstown-proposed-church/825360001;
Lanning Taliaferro, Clarkstown Buys Church Land On Mountainview Road, PATCH (Nov. 2, 2017),
https://patch.com/new-york/newcity/clarkstown-buys-church-mountainview-road.




                                                      17
               Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 18 of 75




Catholic Church was composed of only 26 families. 12 Their practice of the Catholic faith comes

through the apostle Thomas’s mission to southern India. Thus, nearly all Syro-Malankaras are

Indian or of Indian descent. 13 In 2013, this handful of families bought a few acres in Clarkstown

in the hopes of someday raising enough money to build a church of their own. Many even took

out personal loans to fund the purchase. 14 The passage of LL5 in 2016, however, cut off the

Syro-Malankaras’ access to a building permit without a variance. Nevertheless, after finally

getting to the point where the community was confident it could afford to build a church of its

own, the Syro-Malankaras applied for a variance to build a church with a mere 55 parking

spots. 15

           46.      That modest request, though, was met with resistance. A neighborhood coalition,

the Mountainview Preservation Group, sprung up to fight the Syro-Malankaras off their own

land. 16 They said the church would “increase traffic,” was not suited to the area, and would

disturb the wetlands. 17 On information and belief, the Town Building Inspector then denied the

permit and the ZBA denied the petition for a variance. 18 This coordinated campaign culminated

in the Syro-Malankaras conceding and selling their property to the Town. In announcing the



12
     St. Peter’s Syro-Malankara Catholic Church, http://www.stpetersny.org/history.php.
13
   See The Syro-Malankara Catholic Church, CNEWA,
http://www.cnewa.org/default.aspx?ID=66&pagetypeID=9&sitecode=hq&pageno=1 (giving a history of the
Church).
14
   Michael D’Onofrio, New Clarkstown law may sink Catholic church plan, LOHUD (May 5, 2017),
https://www.lohud.com/story/news/local/rockland/clarkstown/2017/05/05/clarkstown-catholic-church-
overdevelopment/101194558.
15
  See D’Onofrio, New Clarkstown Law, LOHUD. For reference, the condominium across the street has more
parking spots for residents than the community wanted for one mass once a week. See St. Peter’s Syro-Malankara
Catholic Church, http://www.stpetersny.org, accessed Dec. 27, 2019 (advertising one mass time on Sundays).
16
     See D’Onofrio, supra note 14.
17
     See id.
18
     See id.




                                                          18
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 19 of 75




purchase, Supervisor Hoehmann stated that keeping the Syro-Malankaras from building a tiny

church with a single weekend mass was a “bold step” for “protecting the quality of life our

residents demand and deserve.” 19 In the face of this obstruction, the Syro-Malankara community

was never able to find a home in Clarkstown. 20

          47.      Not only was LL5 designed and enforced to prevent new houses of worship, it

also specifically targeted religious schools. As further proof of Clarkstown’s animus, LL5 added

a new school definition—“school of general instruction”—discussed above, which only includes

schools accredited by the New York State Education Department. 21 Such schools, per Table 1,

are permitted as of right in all R districts except R-160, as well as all multi-family districts.

Schools that are not “schools of general instruction” are not permitted in any residential district.

Because the New York State Education Department does not require accreditation for all private

schools, many private religious schools remain unaccredited. This amendment to LL5 further

exposes Clarkstown’s carefully constructed plan to keep religious institutions from entering its

borders. Only a few months ago, Clarkstown’s Building Department raised this provision as an

obstacle for a proposed religious elementary school. See Ex. F at 1, 3.

          48.      As discussed above, Clarkstown’s stated purpose in amending LL5 was to

preserve the suburban nature of the Town and to safeguard neighborhoods from development.

19
     Brum, supra note 11 (emphasis added).
20
  Blessing of St. Peter’s Syro-Malankara Catholic Church Rockland, ST. MARY, QUEEN OF PEACE SYRO-
MALANKARA CATHOLIC EPARCHY IN USA AND CANADA (Jan. 1, 2020), http://syromalankarausa.org/node/8921
(noting St. Peter’s fulfilled its “long-cherished dream” of blessing its own church on November 23, 2019).
21
    The Education Department does not accredit any school so the Town either made a mistake in drafting this
definition or intentionally excluded all non-public schools from residential districts. New York State Education
Department, Voluntary Registration in MANUAL FOR NEW ADMINISTRATORS OF NONPUBLIC SCHOOLS,
http://www.p12.nysed.gov/nonpub/manualfornewadministratorsofnps/statereqs.html; see Cornell University v.
Bagnardi, 68 N.Y.2d 583, 594, 510 N.Y.S.2d 861 (1986) (“the total exclusion of [educational] institutions from a
residential district serves no end that is reasonably related to the morals, health, welfare and safety of the community
. . . [and] is beyond the scope of the localities’ zoning authority”). Rather, it is the Board of Regents that accredits
nursery schools, kindergartens, and secondary schools, and “[t]here is no registration program [whatsoever] for
elementary schools.” New York State Education Department, supra.




                                                          19
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 20 of 75




Thus, according to Clarkstown, religious and other unaccredited schools impinge on its suburban

nature, whereas schools that go through the (voluntary) New York State accreditation process do

not. That is an absurd result.

C.      ABY ENTERS INTO A CONTRACT TO PURCHASE THE PROPERTY, BUT
        FACES A FIRESTORM OF LOCAL OPPOSITION AND DISCRIMINATION
        49.      The enactment of LL5 came at a particularly inopportune time for GBC. Its

membership was declining and it was having difficulty generating sufficient revenue to maintain

its campus. GBC thus decided to sell.

        50.      After a brief effort to sell the Property to the Town and Nanuet UFSD, GBC went

to the open real estate market. It was able to attract only one or potentially two serious prospects

before ABY. The first was a Buddhist religious group, which intended to use the Property for

Buddhist religious worship services and education. Supervisor Hoehmann suggested there was a

second one, though the Town has yet to identify it seven months after they were required by law

to do so. See Ex. G at 8; infra Section I (discussing ABY’s FOIL demand). The Town had

invited both to discuss “the potential usage of the property,” and on learning the Town’s thoughts

on the matter, were driven away. Ex. G at 8.

        51.      On October 17, 2018, ABY entered into a contract with GBC to purchase the

Property. Ex. H.

        52.      Upon entering into the contract, ABY applied to the Rockland Economic

Assistance Corporation (“REAC”) – which is administered by the Rockland County Industrial

Development Agency (“IDA”) – for permission to receive tax-exempt bonds. 22 ABY had

successfully navigated the IDA process in 2016, when it obtained $8 million in tax-exempt

22
   Robert Brum, Nanuet Grace Baptist Church sale: Public hearing set on buyer's $5M financing plan,
ROCKLAND/WESTCHESTER JOURNAL NEWS (Dec. 6, 2018),
https://www.lohud.com/story/news/local/rockland/nanuet/2018/12/06/nanuet-church-sale-public-
hearing/2200935002.




                                                      20
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 21 of 75




bonds to fund the construction of a school building on the New Hempstead Property, though

ABY ultimately did not go through with the construction.

        53.      On November 15, 2018, the REAC informally voted to transfer that earlier

approval to ABY’s purchase of the Property, pending a public hearing, which it scheduled for

January 15, 2019.

        54.      On December 11, 2018, ABY secured a Letter of Intent from Investors Bank

expressing the bank’s interest in providing ABY financing up to $5 million for the purchase of

the Property. Ex. I.

        55.      News of ABY’s interest in the Property did not sit well with various vocal

members of the Nanuet community, certain Clarkstown residents, and local political figures, who

called ABY’s move to Nanuet a “hostile invasion.” While some residents carefully couched their

objections in terms of “increased traffic” (an unsupported concern given ABY’s size and its offer

to work with the Town to alter its school hours), others barely contained their hostility, shouting

at raucous public meetings “go away, we don’t want you, go back to Ramapo.” 23 Pastor French

was also publicly criticized for agreeing to sell the Property to an Orthodox Jewish institution.

Joe Rand, Partner of RAND Commercial Realty, who represented GBC in this transaction, has

also complained about the “anonymous threats” he received against him and his family for

brokering the sale to ABY. Ex. G at 13–14.

        56.      As detailed below, ABY endured a firestorm of local opposition and

discrimination from the moment news of its proposed purchase of the Property surfaced. For

example, on November 26, 2018, representatives from ABY and GBC voluntarily appeared at an

23
   SHOCKING FOOTAGE: Angry Residents Shout “We Don’t Want You” at Rabbi Trying to Build Girls School in
Nanuet – “That Was The Attitude in PITTSBURGH”, YESHIVA WORLD (Nov. 27, 2018),
https://www.theyeshivaworld.com/news/general/1631889/shocking-footage-angry-residents-shout-we-dont-want-
you-at-rabbi-trying-to-build-girls-school-in-nanuet-that-was-the-attitude-in-pittsburgh.html, at 2:34. Ramapo is a
nearby Town with a large Jewish community.




                                                        21
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 22 of 75




informal, informational meeting called by Pastor French to try to assuage some of the

community’s concerns about the sale of the Property to ABY. At the signal of one woman in the

front two minutes into Rabbi Fink’s presentation, a third of those gathered stood up, turned their

backs on him, put on their coats, and walked out. ABY went on to explain that its curriculum

was virtually identical to the curricula of other local religious schools such as Albertus Magnus

High School and St. Anthony’s Elementary School (both of which are affiliated with the Roman

Catholic Church). Three of ABY’s accomplished graduates were introduced: the owner of a

small business in the fashion industry, a pre-med student, and an MBA candidate.

        57.      Yet even the complaints about “increased traffic” were plainly pretextual. As

ABY repeatedly explained, all students would be transported in a mere eight buses, and none

would be allowed to drive. Additionally, only 35 faculty and staff members would ever be on

campus at the same time. The Superintendent of the Nanuet USFD also expressed concern for

traffic along Church Street, but as ABY stated multiple times over, arriving vehicles would likely

never use Church Street and would instead turn off Main Street onto Orchard Street to get to the

school. See Ex. J at 29–31 (identifying ABY’s intended bus route filed with the ZBA). ABY also

continuously offered to coordinate with Nanuet UFSD on start and end times to avoid any

potential conflicts.

        58.      Further, according to the Town’s own Transit Report, the addition of hundreds of

homes and dozens of additional commercial units nearby would not cause the Main Street-

Orchard Street intersection to operate any differently, so the addition of eight buses and thirty-

five cars would have no noticeable effect. See Ex. K at 62–63. 24 The same study identified the



24
  At the November 27, 2018 Town Board Meeting, Supervisor Hoehmann repeatedly said “There has been no
Traffic Study.” Ex. G at 17. This report to the “Town of Clarkstown Town Board,” which studied traffic patterns
and the impact of development on traffic in the immediate vicinity, was published in early October 2018 and




                                                        22
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 23 of 75




peak traffic hours as 7:30–8:30 AM and 5:00–6:00 PM, but ABY’s end time was before the

evening peak and ABY offered to adjust its start time according to the local community’s needs.

See Ex. K at 43. Any “parking” and “traffic” concerns, therefore, were merely pretextual.

        59.      On November 27, 2018, at a Town Board Meeting (minutes of which are attached

hereto as Exhibit G), Supervisor Hoehmann stated that while it would be “illegal and

inappropriate” for the Town to “interfere with a private property matter between two parties,” the

“Town will strongly enforce our zoning laws and our building code within the entire Town of

Clarkstown.” The audience roared in approval. Supervisor Hoehmann added that ABY’s

purchase would “NOT occur in the Town of Clarkstown without ALL approvals,” and that in

enforcing its zoning code, the Town would “issue search warrants if necessary” (emphasis

added). Hoehmann also noted that “there is definitely an interest in this property for Town usage

and the school district is interested in the parking located there.”

        60.      Supervisor Hoehmann even foreshadowed the grounds on which the Building

Inspector would deny ABY’s application, saying that because the Town did not have any record

of a fire inspection since 1991, therefore, GBC had not been a school since then. Yet the Town

itself had been using the Property as a “nursery school” since 1988, which is incorporated in the

definition of a “school of general instruction.” See supra ¶¶ 25, 27, 35. Notwithstanding the

Town’s own use of the Property, simply talking to Pastor French would have exposed the

disingenuousness of this statement: the Property was built as a school and the approximately 50

classrooms had been used continuously for at least religious education since the 1950s. See supra

¶¶ 32–34; Ex. C at 4–6 (internal map of GBC).




presented at a public hearing two weeks before the Town Board Meeting. See Ex. K at 1–2. Therefore, this statement
by Hoehmann was not accurate.




                                                       23
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 24 of 75




         61.   Public comments of Town residents at this same meeting included inappropriate

questions about how Rabbi Fink was getting the money for the Property and rhetorical questions

about what happens “[i]f this God-awful deal does go through.” There were also ad hominem

statements about not wanting “Nanuet to turn into Ramapo,” and calls for the Town to “have

worked harder” to purchase the Property.

         62.   As noted above, the local opposition also formed a citizens’ group called CUPON

of Greater Nanuet for the express purpose of preventing ABY from educating young Jewish girls

in the Town. CUPON of Greater Nanuet is a local chapter of CUPON Rockland, an organization

notorious for its anti-Semitic agenda to prevent Orthodox Jews from moving into communities

throughout Rockland County under the façade of “overdevelopment” and preserving the

“character” of the community.

         63.   On December 12, 2018, CUPON also started a “GoFundMe” campaign. It has

raised a total of $13,340 to date. See Ex. L. CUPON’s foundational purpose, as per its original

fundraising page, was and is to prevent ABY’s purchase of the Property: “Nanuet has become

united in its efforts to ensure that the sale of the Grace Baptist Church is one that makes sense for

the town, its residents, and their children’s future.” See Ex. A. Indeed, upon its establishment,

CUPON created a petition on Change.org entitled, “Petition against Grace Baptist Church

becoming a school.” As of February 12, 2020, the petition has been signed by 4,823 people. See

Ex. M.

         64.   On or about December 18, 2018 – amid this heated public opposition to the sale

of the Property to ABY instigated and fueled by CUPON members – the REAC canceled the

public hearing. IDA’s executive director explained that holding a hearing before ABY had

received preliminary permits or approvals from the Town would be “putting the cart before the




                                                 24
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 25 of 75




horse.” 25 Notably, while such meetings are typically sparsely attended, the REAC knew that

ABY’s hearing was likely to attract hundreds. 26 Moreover, there is no doubt that the REAC put

ABY’s hearing on hold in direct response to CUPON’s actions. Tellingly, at a January 10, 2019

CUPON meeting (described in more detail below), James Farkas, a CUPON member, noted that

CUPON had “mounted a campaign to dissuade the Rockland IDA from approving [ABY’s]

application to do a tax exempt bond issuance,” and he was “very pleased to say that [CUPON]

made great progress with that” as “the IDA has recently put the application to move that effort

on hold.” A large crowd of CUPON members openly cheered Farkas’ statement. 27

D.         ABY PERSISTS IN THE FACE OF DEFENDANTS’ CONSPIRACY AGAINST IT
           65.    Despite this hostile climate, ABY persisted. On December 26, 2018, in

conformance with the procedures of the Town’s Building Department ABY submitted an

application to the Building Department for a permit to make some needed improvements to the

buildings (the “Building Permit Application”). The Building Permit Application, attached hereto

as Exhibit N, was accompanied by a description of ABY’s proposed use of the Property, the

sworn French Affidavit describing the history of the Property, and an opinion letter from ABY’s

land use counsel regarding the applicable law.

           66.    On January 10, 2019, CUPON held a meeting at a public school operated by the

Nanuet UFSD, attended by several elected officials including Councilman Donald Franchino and

Supervisor Hoehmann, who offered closing remarks. Opening remarks by CUPON member

James Farkas confirm that the group sprang into action in the weeks following the November 26

25
   Robert Brum, Nanuet church $5M sale: Hearing shelved amid lack of approvals, ROCKLAND/WESTCHESTER
JOURNAL NEWS (Dec. 18, 2018),
https://www.lohud.com/story/news/local/rockland/nanuet/2018/12/18/nanuetchurch-sale-hearing-
shelved/2337405002.
26
     Id.
27
     CUPON Nanuet Pt 1, YOUTUBE (Jan. 11, 2019), https://www.youtube.com/watch?v=_Tb_v12arHY.




                                                    25
            Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 26 of 75




meeting described above, in an attempt to prevent ABY’s purchase of GBC. 28 Multiple CUPON

speakers, including James Farkas, 29 Dana Ramirez, and Ed Ryan, 30 highlighted CUPON’s

successful efforts to obstruct the Rockland IDA’s approval of ABY’s application to do a tax

exempt bond issuance, which resulted in the postponement of the hearing. Ryan confirmed,

though, that CUPON’s obstruction would not end there: “that was certainly a good day . . . it was

a very good day [for us] . . . but it’s not the end.” 31 Ramirez had similar aspirations: “imagine

what we could do if we were a fully formed and funded organization.” 32

           67.     Speakers at the meeting also underscored the ongoing relationship between the

Town and CUPON leaders. Indeed, CUPON had an audience with Town officials who were,

according to Farkas, “amazing in this process” and CUPON “expect[ed] that to continue to play

out.” 33 In particular, CUPON met directly with Supervisor Hoehmann, who was “an enormous

support” to CUPON. 34 CUPON founder Michael Miller doubled down on this close alliance with

Supervisor Hoehmann: “I want to thank Mr. George Hoehmann. He’s very supportive of

CUPON. We’ve met with him several times. If we had other elected officials that are supportive

as he is there wouldn’t be a need for CUPON.” 35

           68.     At this same meeting, CUPON’s counsel engaged in an in-depth training session

advising CUPON members and Town representatives – including Supervisor Hoehmann – on


28
     Id.
29
     Id.
30
     CUPON Nanuet Pt. 2, YOUTUBE (Jan. 11, 2019), https://www.youtube.com/watch?v=O7bF2QkRDEE.
31
     Id. (emphasis added).
32
     Id.
33
     CUPON Nanuet Pt 1, supra note 27.
34
     Id.
35
     Id.




                                                   26
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 27 of 75




how to appear “facially neutral” – in other words, how to mask the organization’s underlying

discriminatory motives. Counsel for CUPON exhorted its members, for example, that they had

“adversaries,” not “enemies,” and that they should not operate on the basis of “hate.” But, he told

the crowd, “[i]f you can’t get that hate out of your heart, then please keep your mouth shut.” 36

Counsel for CUPON acknowledged that “this will be a fight” and urged Nanuet residents not to

“let anyone tell you that the cause is lost,” further stating that “[i]t can be done” and “[i]t has

been done.” 37 When one of CUPON’s members made an accusation that “they” – referring to

ABY – were trying to purchase GBC with IDA bonds, CUPON’s counsel warned the audience to

avoid the word “they,” explaining “we need to be really careful. We need to be on message.” 38

Counsel advised the attendees to focus their complaints on innocuous topics like traffic,

overdevelopment, and other land use issues. Of course, this sanitization effort was pretense, as

ABY’s efforts to purchase the Property presented no legitimate land use issues.

           69.     Notably, Supervisor Hoehmann attended the entirety of the meeting– listening as

speakers lectured about how to appear facially neutral and the forthcoming litigation and fight

ahead – and offered concluding remarks. Farkas tipped his hat to the parties’ plot by stating that

they would “close the evening out, very appropriately, with some words from George

Hoehmann.” 39 Supervisor Hoehmann began by stating that he “can’t say enough good things

about CUPON,” and acknowledged his longstanding relationship with CUPON leaders Michael

Miller and Gordon Wren. 40 Supervisor Hoehmann also assured the audience – before the Town’s


36
     CUPON Nanuet Pt. 2, supra note 30.
37
     Id.
38
     Id.
39
  Clarkstown - What They Don't Want You To Know, Supervisor Hoehmann Speaks To CUPON Nanuet,
FACEBOOK (Jan. 10, 2019), https://www.facebook.com/CTWTDWYTK/videos/770642676622579/.
40
     Id.




                                                  27
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 28 of 75




Building Inspector had even responded to ABY’s request for a permit – that ABY would require

a variance under Local Law No. 5, which delighted the CUPON members in attendance. 41

           70.    The next day, in a post on its official Facebook page, the Rockland County

committee of a major political party summarized the CUPON meeting as a “respectful and

professional 2 hour presentation that focused on how the community can protect themselves

from a hostile invasion.” See Ex. O (emphasis added). As if that xenophobic smear needed

elaboration, a commenter doubled down on the hatred:

       x   Let's all be honest and verbal about the term “hostile invasion.” (Which is maybe a bit
           harsh, but not by alot.)

       x   The residents of Nanuet and Orangetown do not want to see our towns . . . over come
           with Yeshivas, and the private homes that are not taxed because they are all yeshivas,
           not responsible for taxes, but we pay for their bussing and more, for Hasidics to
           infiltrate our local governments at the town, . . . seeing what we have all worked so
           hard for, continue to do so, go down the drain to the tune of the raping of our school
           budgets . . . .

       x   The people that suffer when the hasidics come into our community are students . . . .

       x   So there you go. . . . Nanuet and Orangetown residents do not want Hasidic
           communities here. (ellipsis in original)

See Ex. O (emphasis added). The post and response remain on the party’s Facebook page.

           71.    That very same day, the Town’s Building Inspector denied ABY’s Building

Permit Application (the “Denial Letter”). See Ex. P. He summarily concluded that because the

Building Department had no records of a New York State Fire Inspection on the Property since

1990, GBC’s school use at the Property had ceased under Town Code Section 290-29(C). And,

because the Building Inspector interpreted Town Code Section 290-20.I(7) to create new use

requirements – a determination that is wholly erroneous and contrary to applicable law – he

concluded that “[a] variance from the [ZBA] would be required for the use of the school of

41
     Id.




                                                  28
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 29 of 75




general instruction.” Ex. P. However, the record was clear that GBC had operated a school on the

Property continuously since 1990. See Ex. C; see supra ¶¶ 32–35. Notably, as discussed further

infra ¶¶ 125–133, the Town has effectively conceded its unlawful misapplication of the law,

evidenced by its subsequent attempt (and failure) to amend its Town Code to align with its

desired misapplication.

         72.     Specifically, in his Denial Letter, the Building Inspector stated:

                 A variance from the Clarkstown Zoning Board of Appeals would be
                 required for the use of the school of general instruction. Our records show
                 the last required NY State Fire Safety inspection for a school of general
                 instruction on this property was conducted on December 11, 1990.
                 Clarkstown Town Code section 290-29C (non-conforming use)
                 “Discontinuance of use. If active and continuous operations are not carried
                 on with respect to a nonconforming use during a continuous period of one
                 year, the building or land where such nonconforming use previously
                 existed shall thereafter be occupied and used only for a conforming use.”
                 Clarkstown Town Code section 290-20I(7) additional regulations, All uses
                 other than single family residences shall have minimum frontage of 100
                 feet and access to either a state or county major or secondary road as
                 classified on the Town Official Map.
Ex. P.

         73.     The Building Inspector’s decision was wrong for at least three reasons: first,

Section 290-20.I(7) is a bulk requirement rather than a use requirement, and thus the “cessation

of use” provision of § 290-29.C does not apply; second, § 290-20.I(7) does not apply to schools

in the R-10 Zoning District because the only Use Group to which this requirement applies in that

district consists solely of two-family houses (i.e., not schools); and third, the Property’s use as a

“school of general instruction” had not lapsed decades ago (proof of which was improperly

withheld from ABY until the New York Supreme Court ordered the Town to comply with its

FOIL obligations after ABY was forced to file an Article 78 proceeding). 42


42
   See Section N below for a more complete description of the Town’s intentional obstruction of ABY’s legally
mandated access to these documents, which directly contradict the Town’s central claim that GBC’s prior use
lapsed.




                                                       29
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 30 of 75




                   1.       Section 290-20.I(7) is a Bulk Requirement, Not a Use Requirement
           74.     Section 290-20.I(7) was added by LL5. It is part of Article V (“Bulk Regulation”)

and contained in a larger section entitled, “Additional Bulk Regulations.” Among the other bulk

regulations included in § 290-20 are: “Additional required yard regulations,” bulk requirements

for “Lots divided by district boundary” and “Lots within 25 feet of the boundary for a more

restrictive district,” “Courts,” “Spacing of buildings,” bulk requirements for multi-family

residences (“MF”) and active adult residential districts (“AAR”); bulk requirements for regional

shopping districts (“RS”); and bulk requirements for home occupations, “keeping domestic

animals” and “[r]etail/commercial agriculture allowable operations” in residential districts.

           75.     LL5 also added Note 48 to the Bulk Table, which provides: “These uses shall

have minimum frontage of 100 feet and access to either a state or county major or secondary

road as classified on the Town Official Map.” Critically, however, the Use Tables, which were

also amended by LL5, do not contain this provision.

           76.     Moreover, by inserting a special provision applying this location restriction to

only one specific type of use – loading docks for dormitories 43 – the drafters further evidenced

their intent to make § 290-20.I(7) a bulk requirement rather than a use requirement. For these

specific loading docks, “Ingress and egress roads shall be from a county major or secondary

road. A variance from this provision shall be deemed a use variance” (emphasis added).

           77.     In short, because § 290-20.I(7) is a bulk requirement, not a use requirement, the

Building Inspector’s reliance on § 290-29.C was improper and contrary to applicable law.

           78.     § 290-29.C reads:

                   Discontinuance of use. If active and continuous operations are not carried
                   on with respect to a nonconforming use during a continuous period of one

43
     § 290-17.BB(8)(b)[1], enacted in LL5, § 13.




                                                   30
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 31 of 75




                 year, the building or land where such nonconforming use previously
                 existed shall thereafter be occupied and used only for a conforming use.
                 Intent to resume active operations shall not affect the foregoing.
                 (Emphasis added).

        79.      This section stands in stark contrast to § 290-28, which reads:

                 Buildings with nonconforming bulk. Buildings with nonconforming bulk
                 may receive routine maintenance or repairs and interior structural
                 alteration. Relocation or enlargement is permitted, provided that no new
                 nonconforming bulk is added to such building. “Nonconforming bulk”
                 shall mean any portion of the building which is located within a required
                 front, rear or side yard. Additional nonconforming bulk shall be deemed to
                 occur if any additional floor area or projection into a required front, rear or
                 side yard is proposed. In the event that a building with prior
                 nonconforming bulk is damaged by casualty or voluntarily demolished,
                 any new or replacement construction shall be required to conform to the
                 then existing general bulk regulations unless excepted by the provisions of
                 § 290-29E. In all cases involving reconstruction, alteration or enlargement,
                 site plan approval, if required by § 290-31C, shall be obtained prior to the
                 issuance of a building permit. (Emphasis added).

        80.      Not only does the Town itself regard § 290-20.I(7) as a bulk requirement (that is,

other than in its litigation position), New York caselaw is in unmistakable agreement. 44 The

caselaw clearly delineates between a non-conforming use and a non-complying bulk, and § 290-

20.I(7) is unquestionably a bulk requirement. While non-conforming uses may be lost as a result

of cessation of use, such cessation has no impact on the bulk or dimensional requirements. As

such, even if true that GBC was missing certain inspections for its school, as a matter of law, that

does not magically change GBC into a non-school. And the Town’s reliance on this incorrect

position proves its discrimination.




44
  Matter of Route 17K Real Estate v. Town of Newburgh Zoning Board of Appeals, 168 A.D.3d 1065 (2d Dep’t
2019); Real Holding Corp. v. Lehigh, 2 N.Y.3d 297, 299 (2004); Dawson v. Zoning Board of Appeals of Southold,
12 A.D.3d 444 (2d Dep’t 2004); Amzalak v. Inc. Village of Valley Stream, 220 N.Y.S.2d 113, 114 (Sup. Ct., Nassau
Cty. 1961).




                                                       31
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 32 of 75




               2.     § 290-20.I(7) Does Not Apply to Schools in the R-10 District
       81.     The location requirement of § 290-20.I(7) is embodied in Note 48 to the Bulk

Table. The Use Groups to which Note 48 refers are, generally, all uses other than single-family

dwellings in residential districts. However, in the relevant R-10 district, Note 48 applies only to

two-family dwellings (Use Group N), but not to any other allowed uses (i.e., Use Groups M

[single-family residences] and O [all other uses]). Below is an excerpted copy of the Bulk Table.

Each of the Use Groups to which Note 48 applies is circled:




                                                32
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 33 of 75




       82.     As clearly depicted above, within the R-10 district, the text of LL5 expressly

applies Note 48 only to Use Group N (i.e., “Two-family residences”).

       83.     Moreover, even assuming that Section 290-20.I(7) was applicable to Use Group O

in the R-10 district – and it is not – it would still not apply to the school use on the Property. That

is because, under Section 290-27 of the Town Code, non-conforming uses that were legal when

initiated may continue despite their subsequent non-conformity. Here, as set forth above and as

detailed in the French Affidavit, the Property has been continuously used as a school (and also a

church and office) since at least 1860. Indeed, its use as a school continued at least until mid-

2019. If the Building Inspector was correct about its interpretation, GBC would not be allowed to

sell the Property to anyone except a government institution, such as the Town itself. As such, the

Town baldly relied on an inapplicable provision to keep ABY away, further proving its

discriminatory intent.

               3.     The Town Was Not Truthful in Claiming the Property’s Use as a
               School Lapsed Almost 30 Years Ago
       84.     Not only was the Building Inspector egregiously wrong on the law he is charged

with implementing, he also ignored clear factual evidence GBC was used as a school long after

the alleged last fire inspection. And, as is further described below in Section N, the Town

intentionally and illegally withheld documents confirming this obvious truth and proving the

Town’s knowledge of it.

       85.     First, as is described above in Section IV.A, the Building Inspector completely

ignored an affidavit by Pastor French attached to the Building Permit Application, which laid out

the history and current use of the Property as a school. See Exhibit C.

       86.     Second, upon information and belief, the Town itself used the Property as a school

long after the alleged lapse in fire records. See Exhibit C ¶ 32.




                                                  33
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 34 of 75




       87.       Third, in 2017, the Town ordered a $10,000 appraisal of the Property for

Supervisor Hoehmann’s benefit, which appraised the Property “‘as is’ for continuation of its

prior use as a church, classrooms, and accessory offices.” See Ex. Q (email between the appraisal

company and the Town, restating the appraisal instructions); Ex. R (the “2017 Appraisal”).

       88.       As set forth below, the Town intentionally withheld the 2017 Appraisal (and

related documents) from ABY in violation of the law and only produced it after it was forced to

do so by Order of the New York Supreme Court. See Section N.

       89.       The 2017 Appraisal confirmed what the Town already knew, but was withholding

from ABY: GBC was built to include, and was being used as, a school. According to the

Appraisal,

             x   “Pastor William French provided the history of the property, discussed the

                 property’s condition and deficiencies and provided sketches that are set forth in

                 this report.” (p. 11)

             x   “The subject site…is appropriate for its use and compatible with the

                 neighborhood.” (p. 28)

             x   “The subject property is in an ‘R 10’ Medium High Density Residential zoning

                 district . . . . [P]ermitted uses [include] . . . Schools of general instruction.” (p. 36)


       90.       The sketches provided by Pastor French (pictured below) explicitly delineate

classrooms according to 12 age levels from nursery through 7th and 8th Grade.




                                                    34
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 35 of 75




(p. 31–32).

       91.        The 2017 Appraisal also analyzed the value of the Property 1) “As if Vacant” and

2) “‘As Improved’, a religious property consisting of church, sanctuaries, office, classrooms, and

associated parking.” See Ex. R at p. 44 (emphasis added).

       92.        The 2017 Appraisal also devoted a whole section to “COMPARABLE SCHOOL

SALES DATA.” See Ex. R at p. 136-42 (emphasis added).

       93.        Pictures taken at the time of the 2017 Appraisal – decades after 1990 – include

the following:

              x   A school bus (p. 75)

              x   Classroom space listed as “functional,” with tables and chairs set up for use and

                  an air conditioning unit set up in the window. (p. 78)

              x   A classroom clearly in use. (p. 79)

              x   A classroom with art on the walls. (p. 80)

              x   Another classroom with chairs set up. (p. 81)




                                                   35
          Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 36 of 75




Notably, a representative of the Building Inspector and the Fire Department attended the 2017

walk through on the day these photos were taken.

          94.   Fifth, in April 2018, the Town obtained a copy of GBC’s February 2018 appraisal

(the “2018 Appraisal”) – which the Town also improperly withheld from ABY until the Supreme

Court ordered the Town to turn over the documents following ABY’s Article 78 lawsuit. See Ex.

S.

          95.   The 2018 Appraisal also contained pictures of classrooms in current use, further

proving GBC’s continued use as a school. Id. at 46. The 2018 Appraisal also found the Property

to be “in conformance and compliance with current zoning requirements.” Id. at 51 (emphasis

added).

          96.   The Town’s legally and factually insufficient grounds for denying ABY’s

Building Permit Application betray its biased motivations. The Town could not come up with

legitimate reasons to block ABY from using the Property as a school, so the Town simply made

it up. Then, as discussed more fully in Section N below, in the face of ABY’s lawful demand for

documents, the Town hid those that laid bare its lie. Only after ABY scoured the meager

documents the Town produced (months late), showed how those few documents proved that the

Town was still hiding documents, and secured a court order finding the Town in breach of the

law and ordering a full production of the documents, did the Town finally reveal how far it had

gone to repel ABY schoolchildren from its borders.

E.        THE TOWN HAD AN AFFIRMATIVE DUTY UNDER WELL-SETTLED NEW
          YORK LAW TO ACCOMMODATE ABY’S PLANNED RELIGIOUS USE AND
          TO SUGGEST MEASURES TO ENSURE A VARIANCE COULD BE GRANTED
          97.   Even if the Building Inspector had been correct about the facts and law, none of

the failings would be more than mere technicalities that, in a normal process, should have been




                                               36
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 37 of 75




easy to overcome. The Property was built and approved by the Town, in part, as a school, and

ABY wanted to use it as a school. Zoning should not have been a problem.

        98.    Moreover, under well-settled New York law, the Town had an affirmative duty

both to assist ABY as a religious institution through the approval process and to give it greater

flexibility in meeting zoning requirements. For decades, New York has repeatedly reaffirmed

this obligation.

    x   “[A] municipality may not deny such a variance to a religious institution on the basis
        of factors which would justify the exclusion or restriction of commercial establishments,
        including traffic hazards and decreased enjoyment of neighboring properties. . . .
        There is an affirmative duty on the part of a local zoning board to suggest measures to
        accommodate the planned religious use, without causing the religious institution to
        incur excessive additional costs.” Islamic Society of Westchester and Rockland, Inc. v.
        Foley, 96 A.D.2d 536, 537 (2d Dep’t 1983) (emphasis added).

    x   “[E]very effort must be made to accommodate the religious use subject to conditions
        reasonably related to land use.” Matter of Harrison Orthodox Minyan, Inc. v. Town
        Board of Harrison, 159 A.D.2d 572, 573 (2d Dep’t 1990) (emphasis added).

    x   “It is well settled that, while religious institutions are not exempt from local zoning laws,
        greater flexibility is required in evaluating an application for a religious use than an
        application for another use and every effort to accommodate the religious use must be
        made.” Genesis Assembly of God v. Davies, 208 A.D. 627, 628 (2d Dep’t 1994)
        (emphasis added).

    x   The Board of Appeals decision “was arbitrary, capricious, and an abuse of discretion and
        was properly annulled” where the Board of Appeals did not suggest any measures to
        accommodate the proposed religious use. St. Thomas Malankara Orthodox Church, Inc.
        Long Island v. Board of Appeals, Town of Hempstead, 23 A.D. 3d 666, 667 (2d Dep’t
        2005).

    x   “[W]hile religious institutions are not exempt from local zoning laws, greater flexibility
        is required in evaluating an application for a religious use than an application for another
        use and every effort to accommodate the religious use must be made.” Capriola v.
        Wright, 73 A.D. 3d 1043, 1045 (2d Dep’t 2010) (citing Genesis Assembly) (emphasis
        added).

    x   The court annulled the Zoning Board’s determinations where the Board failed to suggest
        measures to accommodate the proposed religious use. Tabernacle of Victory Pentecostal
        Church v. Weiss, 101 A.D. 3d 738, 740-41 (2d Dep’t 2012).




                                                 37
          Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 38 of 75




       99.     The Town was, thus, legally obligated to help ABY, but, as laid out in detail

below, it did no such thing. It would have been easy for the Town to grant a variance, even

though none was required, and to recognize the reality that the school at GBC did not suddenly

transform to a non-school simply by virtue of a missing fire certificate, which obviously has

nothing to do with the presence or absence of education at GBC. This was the bare minimum the

Town could have done, but it did not even do that. Instead, it dug into its incorrect and

indefensible positions until GBC could no longer resist selling to the Town at a

below-competitive price. Indeed, at that point, the Town was the only possible buyer.

F.     ABY SUBMITS APPEAL AND APPLICATION FOR AN AREA VARIANCE TO
       THE ZBA, AND RATHER THAN HELP ABY OR ACCOMMODATE IT, THE
       ZBA THREW UP ROADBLOCKS
       100.    On March 8, 2019, following the denial of its Building Permit Application, ABY

submitted an appeal to the ZBA. See Ex. J. ABY’s appeal contended that the Building

Inspector’s application of Section 290-20.I(7) and Note 48 to ABY was wholly improper and

contrary to applicable law. ABY also sought, in the alternative, an area variance from the

requirements of Section 290-20.I(7), allowing the use of the Property as a school and house of

worship without having frontage on, and access to, a “state or county major or secondary road.”

ABY made clear that it had no plans to erect new buildings, add on to the existing buildings, or

demolish the existing buildings. It also had no plans to alter the existing parking area or street

grid. ABY explained that other than a few cosmetic changes and the removal of non-Jewish

religious symbols, it wished only to modify the interior to meet its educational needs. The only

change to the neighborhood would be the use of a school building and its accompanying

sanctuaries by a Jewish entity, rather than a Christian one.

       101.    In ABY’s cover letter, it alerted the ZBA that it was not including a survey

because



                                                 38
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 39 of 75




               [t]he relief requested bears no relationship to the location of features or
               structures within the site; rather, it relates to the location of the site relative
               to the Official Map of the Town of Clarkstown. Appropriate mapping is
               included with the Narrative Summary. Further, to the applicant’s
               knowledge, no current survey is available.

See Ex. T. The results of a survey would not help the ZBA in any way. All that was being asked

was for permission for a school to buy and use classrooms as a school. Since nothing in the

Town Code or the ZBA’s published rules required a survey, not including one should not have

been any problem. See Town Code § 290 (Zoning); id. § 290-8 (“The areas and boundaries of

such districts are hereby established [a]s shown on a map entitled ‘Zoning Map of the Town of

Clarkstown’ . . . .”); id. § A295 (Board of Appeal Rules). Thus, this requirement was nothing

more than an attempt to further delay the process in the hopes that ABY would not be able to

close and GBC would lose their resolve and sell to the Town.

       102.    Mere days after its appeal, ABY faced additional discriminatory backlash. Certain

residents took to social media to voice their hatred:

           x   “They are nothing but parasites! They don’t want to follow the rules,
               they are disgusting! Unfortunately what [] said was pretty close to what
               will happen! They will hire lawyers for the cult and tirelessly drag it
               through the courts until they get the desired results! #monseycowboys
               #parasites #hopetheyallgetmeasles.” (emphasis added)

           x   “[Y]ou better before the[y] infest Pearl River! Good luck!” (emphasis
               added)

           x   “I was waiting for this. What Rockland County needs is an awesome
               lawyer to argue before the Supreme Court that RLUIPA is
               unconstitutional. And we need that lawyer now.”

           x   “Of course they are appealing. Of course they blame the Nanuet
               community. Of course they hired RLUIPA lawyers. Nanuet welcome to
               the game, you will be labeled anti-Semitic. You will all be harassed and
               intimidated on social media, at your work place, and at public forums.”

Ex. U (emphasis added).




                                                   39
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 40 of 75




       103.    On March 19, 2019, even though ABY’s appeal included all elements and

documents required by the Town Code and the ZBA’s own published rules, the Building

Inspector inexplicably declined to even schedule a hearing. Instead, he placed on ABY the

additional and unnecessary burden of submitting a survey of the Property. See Ex. V. The Town

knew this would further delay proceedings and harm ABY’s ability to close on the Property.

       104.    On April 4, 2019, ABY agreed to commission a survey even though one was not

required. Ex. T. Because the Building Inspector’s March 19th email only said the survey was

missing, ABY informed him it expected the application would be deemed complete and the

matter would be placed on the next available agenda of the ZBA.

       105.    On April 10, 2019, ABY requested a response to its April 4th email. Ex. W.

       106.    On April 15, 2019, the Building Inspector confirmed ABY’s application would be

processed on receipt of the surveys. Id.

       107.    On May 7, 2019, ABY sent Catherine Cirrone at the ZBA twenty-five copies of

the survey. Ex. X. ABY then asked for the date of the hearing. No response ever came. Because

the ZBA never even considered ABY’s appeal – and has made it clear that it will never do so –

the Building Inspector’s denial of ABY’s Building Permit Application was a final land-use

decision as to how the Property can be used. Given the Town’s unreasonable and unjust actions,

including but not limited to its purchase of the Property for itself, any further efforts by ABY to

pursue municipal approvals would be entirely futile.

G.     ABY IS UNABLE TO OBTAIN FINANCING AS A RESULT OF THE TOWN’S
       DISCRIMINATORY CONDUCT AND THE CONTRACT IS TERMINATED
       108.    As a direct result of the Building Inspector’s denial of ABY’s Building Permit

Application and the ZBA’s undue delay in scheduling a hearing, Investors Bank revoked its

Letter of Intent to provide ABY with financing to purchase the Property. See Ex. Y, ¶ 12. ABY




                                                40
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 41 of 75




was unable to obtain alternative means of financing the acquisition of the Property because

lenders feared that ABY would not be able to overcome the Town’s manifest hostility and clear

interest in preventing an Orthodox-Jewish school from “invading” their Town. 45

         109.     GBC made clear that ABY’s failure to appear and close the sale would constitute

a default under the contract of sale and that GBC would pursue remedies under the contract for

such a default. Ex. AA. On April 11, 2019, ABY received an additional letter from GBC

notifying ABY that they were scheduling the closing of the transaction for May 16, 2019 at

10:00 am, time being of the essence, and that if the closing did not occur at that time, the contract

would “terminate automatically.” Ex. BB.

         110.     By the time May 16, 2019 came, ABY had suffered six-months of continuous

public harassment, governmental obstruction, and overt discrimination. As set forth above:

             x    At a voluntary, explanatory meeting, someone shouted “go away, we don’t
                  want you, go back to Ramapo” and a third of the audience left in protest at
                  a pre-arranged signal shortly after Rabbi Fink began speaking. Even after
                  those left, many of the remaining citizens continued shouting at Rabbi
                  Fink.

             x    At a public town meeting, numerous citizens openly expressed their racist
                  disgust. Supervisor Hoehmann threatened to “issue search warrants”
                  against ABY to enforce its zoning code. He also publically foreshadowed
                  the baseless rationale for denying ABY’s permit.

             x    CUPON created a GoFundMe campaign to oppose ABY’s purchase in the
                  courts and a petition to do similarly.

             x    The Town cut off ABY’s access to its planned and provisionally secured
                  funding, in large part because of the obstruction of CUPON members.
45
   Because Clarkstown continued (and continues) to persist in denying ABY a permit, ABY did not have the
financing necessary to close. Even now, ABY has financing available “subject to ABY obtaining the necessary
building permits from the Town.” See Ex. Z, ¶ 5. ABY has been working closely with David Teiler, a senior
underwriter at Alliance Private Capital, a commercial real estate mortgage brokerage firm based in Brooklyn, NY
that provides brokerage services to the real estate industry, including not-for-profits. Id. ¶ 1. Mr. Teiler has
confirmed that “[i]n order that ABY be able to [purchase the Property], and subject to ABY obtaining the necessary
building permits from the Town, Alliance Private Capital is ready, willing, and able to arrange bank financing to
ABY to fund the acquisition of the Property.” Id. ¶ 5. Mr. Teiler is also “aware of sufficient financing sources that
would permit ABY to purchase the Property at the appraisal value.” Id.




                                                         41
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 42 of 75




               x   CUPON held its first public meeting to teach members to disguise their
                   “hate.” Supervisor Hoehmann, who stayed for the entirety of the meeting,
                   gave the closing remarks and acknowledged his close relationship with
                   CUPON leaders.

               x   The next day, Supervisor Hoehmann’s own local political party described
                   the meeting as a presentation “focused on how the community can protect
                   themselves from a hostile invasion.”

               x   The Building Inspector denied ABY’s Building Permit Application with
                   no basis in law or fact, triggering what he, Hoehmann, and the Town knew
                   would be an exceedingly long and drawn out appeal process. He found
                   that because there were no fire inspection records, GBC was not being
                   used as a school, and so a use-variance, would be required for a
                   bulk-requirement.

               x   The public harassment discrimination continued online: “They are nothing
                   but parasites!”

               x   In the face of the Town’s clear and undeniable duty to accommodate
                   ABY’s religious use and to assist ABY through the process, the Building
                   Inspector required ABY to commission a new survey of the Property at
                   great expense and to no purpose, even though there was no such rule or
                   requirement in the Town Code or the ZBA’s published rules.

               x   Neither the Town nor the ZBA nor the Building Inspector ever even
                   acknowledged receipt of the final (unnecessary) condition precedent for
                   hearing the appeal, much less actually schedule the appeal.

           111.    Thus, on May 16, 2019, ABY had no choice. Under those circumstances, closing

on that day would have required ABY to pay more than $4 million in cash for a Property it could

not use and, if the Town had its way, would never be able to use. Closing that day would have

put ABY in immediate financial ruin and destroyed any chance of ABY being able to keep its

school open for the 2019-20 school year – a chance ABY was understandably not willing to take.

Because ABY was unable to close by the time of the essence date set by GBC, the contract was

terminated. 46 GBC simultaneously filed a letter with the ZBA “revok[ing] any consent to land

use applications” relating to the Property. Ex. DD.


46
     On May 16, 2019, ABY received a letter from GBC terminating the contract. Ex. CC.




                                                        42
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 43 of 75




        112.     That same day, Supervisor Hoehmann publicly stated that “the [T]own has

interest in the property and will evaluate its options in the coming weeks.” 47

        113.     On May 30, 2019, CUPON announced on its official Facebook page an upcoming

meeting in which Supervisor Hoehmann would “stop by and may be able to update [CUPON] on

Town activities.” See Ex. EE. Upon information and belief, throughout the process of ABY’s

Building Permit Application and subsequent appeal, Supervisor Hoehmann attended numerous

CUPON meetings like this one and actively coordinated with CUPON concerning the latest

developments, all in a calculated plot to prevent ABY’s purchase of the Property and pave the

way for the Town’s eventual purchase. Furthermore, responding to a Facebook post by

Supervisor Hoehmann announcing the end to the sale, a self-proclaimed member of CUPON

praised Supervisor Hoehmann and CUPON for their efforts in achieving this result, and in

particular the Town, who “rallied to express their opposition” to the sale. Ex. FF. If ABY’s

building application was denied on straightforward land use grounds, one wonders why the

Town had to “rall[y]” ] alongside CUPON to oppose the sale.

        114.     On June 4, 2019, Supervisor Hoehmann left no doubt about the Town’s

intentions: “I am excited about the prospects for the acquisition of Grace Baptist Church. . . . All

options are on the table and I look forward to the involvement of the school district and

potentially the private sector to create something unique for the benefit of all residents.” 48




47
  Robert Brum, Nanuet: Grace Baptist Church terminates sale to Ateres Bais Yaacov, ROCKLAND/WESTCHESTER
JOURNAL NEWS (MAY 16, 2019), https://www.lohud.com/story/news/local/rockland/nanuet/2019/05/16/grace-
baptist-church-terminates-sale-yeshiva-nanuet/3665127002.
48
   Robert Brum, Nanuet: Town, school district exploring Grace Baptist Church purchase,
ROCKLAND/WESTCHESTER JOURNAL NEWS (June 4, 2019),
https://www.lohud.com/story/news/local/rockland/nanuet/2019/06/04/nanuet-town-school-district-exploring-grace-
baptist-church-purchase/1342961001.




                                                      43
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 44 of 75




           115.    On June 6, 2019, ABY filed a FOIL demand, requesting documents the Town had

in its possession pertaining to the Property and the Town’s interest in purchasing the same. Ex.

GG. The events related to this aspect of the Town’s dilatory tactics are discussed below in

Section I. Indeed at this time, the Town was secretly negotiating directly with GBC and at the

same time, lying to ABY that it had no records about these very negotiations.

           116.    Also on June 6, 2019, ABY filed a letter with the ZBA objecting to GBC’s

withdrawal of consent and urging the ZBA to schedule a hearing in the coming weeks. Ex. HH.

ABY articulated in its letter that the Town’s interference was the direct cause of ABY losing its

financing resources. ABY attached a special memorandum of law concerning religious

discrimination from its pro bono attorneys, which focused upon how the Building Inspector’s

denial of its building permit infringed upon ABY’s religious liberties, and ran contrary to Second

Department Law requiring municipalities and zoning authorities to reasonably accommodate the

free exercise of religion, which is inherently beneficial. 49

           117.    ABY emphasized that the ZBA was still lawfully obligated to continue to hear

ABY’s appeal because declaratory relief on the misapplication of Town Code sections 290-29(C)

and 290-20.I(7) and/or grant of an area variance would necessarily bind those interested in

purchasing the Property in the future (whether that be ABY or otherwise) and would also affect

other properties to which these sections of the Town Code have been or will be similarly

misapplied. ABY noted that this was especially true because the Town’s own actions

conveniently left itself as one of the few, if not the only, viable purchasers of the Property.

           118.    ABY further contended that its appeal and application for an area variance was

not moot because the nature of the action is capable of repetition yet evading review. ABY


49
     See supra Section E.




                                                  44
            Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 45 of 75




argued that public policy should not incentivize towns to engage in delay and xenophobic tactics.

Were it otherwise, towns and their zoning officials could do exactly what Clarkstown has done

here: delay proceedings, misapply their zoning ordinances, create uncertainty in the marketplace,

and cause interested parties to lose their prospective or current property interests before

exhausting their respective zoning appeals.

           119.     ABY also emphasized that – as guaranteed by the First Amendment of the U.S.

Constitution and Article I, Section 3 of the New York State Constitution – the ZBA was required

to reasonably accommodate ABY’s free exercise rights through its intended operation of a

Jewish school on the Property. ABY also reminded the ZBA that if it places ABY on unequal

terms with other applicants and/or substantially burdens ABY’s religious exercise, it would

subject the Town to potential violations of both the First Amendment and RLUIPA.

           120.     All the while, the anti-Semitic rants from local residents and CUPON members

continued unabated. For example, one resident posted on Facebook:

                    “We have laws and those laws protect the people from the ridiculous
                    situation they have created!!!! Take a ride or research how many times
                    these so called religious have been caught doing crimes or violating
                    laws!!!! About time this happened and the law abiding citizens will not
                    stand for any false lawsuit or pressure to have a religious phony school!!!
                    Go back to Europe or whatever country your from!!!” 50

           121.     On June 7, 2019, notwithstanding the Town’s affirmative duty to reasonably

accommodate religious land use, Supervisor Hoehmann told the local press that “[w]e will

continue to vigorously enforce our building and zoning codes irrespective of the background of

the owner,” and that ABY “was treated just like any other applicant.” 51


50
     Ex. II (emphasis added).
51
   Robert Brum, Jewish academy alleges discrimination by Clarkstown in Grace Baptist application,
ROCKLAND/WESTCHESTER JOURNAL NEWS (June 7, 2019),
https://www.lohud.com/story/news/local/rockland/nanuet/2019/06/07/jewish-school-alleges-discrimination-vs-
clarkstown-grace-baptist-application/1370413001).




                                                      45
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 46 of 75




        122.     On June 18, 2019 – nearly two weeks after ABY’s submission to the ZBA – in a

phone conversation regarding ABY’s FOIL request, ZBA Secretary Catherine Cirrone informed

ABY’s counsel that the ZBA had taken no further action with respect to ABY’s appeal.

        123.     On June 24, 2019, counsel for ABY submitted another letter to the ZBA

addressing the ZBA’s continuing efforts to inordinately delay ABY’s appeal, and presciently

noting that such tactics would serve to allow a government entity to purchase the Property at a

discount. Ex. JJ. ABY’s letter reminded the ZBA that undue delay, in and of itself, can evince

invidious discrimination. 52 Counsel urged the ZBA to cease its delay, and review and respond to

ABY’s submission as expeditiously as possible.

H.      ZBA REFUSES TO HEAR ABY’S APPEAL AND APPLICATION FOR AN AREA
        VARIANCE, AND THE TOWN BELATEDLY TRIES TO “FIX” THE GLARING
        DEFECTS IN ITS ZONING POSITION WITH INVIDIOUS INTENT
        124.     On July 9, 2019, ABY received a letter from Wilson Elser Moskowitz Edelman &

Decker LLP, the Town’s outside counsel, indicating that the ZBA “will not entertain any appeal

by [ABY] with respect to the [Property],” purportedly because “the contract for the sale of the

property to [ABY] has been terminated and [ABY’s] right to make any application to the Town

concerning the property has been revoked.” Ex. KK. Yet neither the Town nor its outside counsel

is empowered to make zoning decisions. The ZBA is the duly constituted governmental entity in

charge of deciding zoning appeals, but to this date, it has never held any hearing, any vote, or

made any informal statement with respect to ABY’s appeal. It has not even taken a vote to accept

the errant advice of the Town’s outside counsel and deny ABY’s appeal on standing grounds. It




52
  See, e.g., Fortress Bible Church v. Feiner, 734 F. Supp. 2d 409, 503 (S.D.N.Y. 2010), aff’d, 694 F.3d 208 (2d Cir.
2012); Westchester Day Sch. v. Vill. of Mamaroneck, 417 F. Supp. 2d 477, 549 (S.D.N.Y. 2006), aff’d, 504 F.3d 338
(2d Cir. 2007); Israelite Church of God in Jesus Christ, Inc. v. City of Hackensack, No. 1 l-CV-5960 SRC, 2012 WL
3284054, at *2 (D.N.J. Aug. 10, 2012).




                                                        46
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 47 of 75




has done nothing. The Town thus took the legally unsupportable position that ABY’s appeal

would not even be heard, let alone voted upon by the ZBA.

        125.     The Town’s efforts to quash ABY’s purchase of the Property continued. On July

25, 2019, the Town published legal notice of a proposed amendment to Section 290-20.I(7),

among other provisions of the Town Code, which only confirmed that ABY’s interpretation of

the Town Code had been right all long. See Ex. LL. The proposed amendment was a transparent

and discriminatory attempt by the Town to belatedly “fix” its zoning laws to address issues

raised by ABY in its initial application, and further demonstrated the Town’s intent on keeping

ABY and other religious institutions out of its community.

        126.     Specifically, the proposed amendment would have, among other things, rendered

each and every use in the affected residential districts, other than single-family homes, as prior

non-conforming uses unless they were located on a “State or County major or secondary road.”

The amendment proposed to “fix” the limitation of the location regulation in the R-10 district by

expanding it from two-family homes to all uses other than single-family homes. And, any

attempt to enlarge or expand these uses, including existing religious and educational uses – like

the Property – would require a use variance, not a bulk variance. 53 A copy of the proposed

amendment is attached hereto as Exhibit LL.

        127.     The effects of the proposed amendment would be financially devastating to

existing affected institutions, as, with the exception of relatively small buildings, it is financially

impossible to convert a house of worship or school to a single family home. 54 These impacts are


53
  The proposed amendment would also amend the Bulk Table so that Section 290-20.I(7) and Note 48, discussed
above, would now specifically apply to Use Group O and potentially restrict ABY’s proposed use of the Property.
Notably, this is precisely the issue in the Town Code that ABY pointed out in its appeal to the ZBA. See supra
Section D.
54
   See Exhibits MM and NN for copies of two letters submitted to the Town Board on August 6, 2019 challenging
the proposed amendment.




                                                       47
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 48 of 75




also not limited to one or two sites. Attached as Exhibit E is a map and chart of existing affected

schools. There are 22 schools on ineligible roads within the Town. While most of these schools

are public schools, and therefore allegedly exempt from the Town Code, they become non-

conforming if they are closed and sold to a private institution. Attached as Exhibit OO is a map

and chart of existing affected houses of worship. There are at least 14 houses of worship that

would be affected by the proposed amendment.

        128.     The adoption of the proposed amendment would also place a substantial burden

on each of these 22 schools and 14 houses of worship, in violation of both federal and state law.

        129.     It is also virtually impossible for any affected institution, whether new or existing,

to meet the requirements for a use variance.

        130.     Town Code § 267-b.2 provides the criteria for obtaining a use variance. Each of

the four criteria must be met:

        (b) No such use variance shall be granted by a board of appeals without a showing
        by the applicant that applicable zoning regulations and restrictions have caused
        unnecessary hardship. In order to prove such unnecessary hardship the applicant
        shall demonstrate to the board of appeals that for each and every permitted use
        under the zoning regulations for the particular district where the property is
        located, (1) the applicant cannot realize a reasonable return, provided that lack of
        return is substantial as demonstrated by competent financial evidence; (2) that the
        alleged hardship relating to the property in question is unique, and does not apply
        to a substantial portion of the district or neighborhood; (3) that the requested use
        variance, if granted, will not alter the essential character of the neighborhood; and
        (4) that the alleged hardship has not been self-created.

        131.     It is settled law that a person or entity seeking to use a property for a use

otherwise prohibited by the Town Code has created his/her/its own hardship and is therefore not

eligible for a use variance. 55




55
  See Expressview Dev., Inc. v. Town of Gates Zoning Bd. of Appeals, 147 A.D.3d 1427, 46 N.Y.S.3d 725 (4th
Dep’t 2017); 2 Salkin, NEW YORK ZONING LAW AND PRACTICE (4th ed.) § 29:10.




                                                      48
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 49 of 75




       132.    The proposed amendment would thus make it exceedingly difficult, if not

impossible, to locate a school or house of worship on the Property and would have severely

restricted GBC’s ability to sell.

       133.    Public hearing on the proposed amendment was scheduled for August 6, 2019, but

was adjourned to September 10, 2019 due to the Town’s receipt of two letters challenging the

proposed amendment which, upon information and belief, caused considerable concern. See Exs.

MM & NN. Notably, no further action has been taken on the proposed amendment. While this

attempt to paper over its mistakes proved unnecessary to block ABY’s timely purchase of the

Property, it is yet further evidence of the Town’s discriminatory intent.

I.     THE TOWN OBSTRUCTS ABY’S FOIL DEMAND FOR DOCUMENTS
       134.    On June 6, 2019, ABY filed a Freedom of Information Law (“FOIL”) demand,

requesting the following documents:

               Any and all records, written, electronic or otherwise, of the Town
               of Clarkstown relating to

               (A) the purchase and sale of all or a portion of that certain parcel of
               land currently owned by Grace Baptist Church of Nanuet located at
               22 Demarest Ave, 24 Demarest Ave and 9 Highview Ave, Nanuet,
               NY, including but not limited to:

                       (1) records of communications between the Town of
                       Clarkstown or any of its representatives or agents and any
                       other party, including Grace Baptist Church of Nanuet and
                       its officers and directors, including Pastor William French,
                       Patrick Loftus, Esq., Rand Realty, or Paul Adler, Esq.;

                       (2) records relating to the statement of Clarkstown
                       Supervisor George Hoehmann as quoted in lohud.com,
                       May 16, 2019, regarding the Town's interest in the property
                       and evaluating its options with respect thereto,

                       (3) copies of minutes and tape recordings of all meetings of
                       the Town Board or other committee or subcommittee at
                       which the sale of the property, or the Town’s interest in the
                       same, was discussed and




                                                 49
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 50 of 75




                      (4) copies of any offers, term sheets, letters of intent or
                      agreements, whether formal or informal, binding or
                      nonbinding, submitted or received by the Town regarding
                      the purchase of such property, in each case including but
                      not limited to the time period between October 17th, 2018
                      through May 16, 2019,

              (B) a list of applications by any school or religious institution to
              the Clarkstown Building Department for permits, use variances or
              area variances within the last 5 years together with the decisions
              issued by the Town with respect thereto (including a list of
              applications that were not ultimately heard at a meeting of the
              Zoning Board of Appeals due to incomplete submissions or
              applications otherwise terminated) and

              (C) requirements of the Clarkstown Zoning Board of Appeal for
              applicants to submit a survey (or other supporting documentation
              not required by the Zoning Code) together with applications.

Ex. GG.

       135.   On July 5, 2019, the Town responded to requests (A)(1), (A)(2), and (A)(4),

stating that “[n]o records exist.” Ex. PP. As shown below, this was false. See infra ¶¶ 140–146,

169–173.

       136.   On July 22, 2019, ABY submitted an appeal to Supervisor Hoehmann, stating that

it found the Town’s denial of responsive records “difficult to believe” based on published news

articles discussing the Town’s interest in purchasing the Property. Ex. QQ; see supra ¶¶ 112,

114; infra ¶ 145. Supervisor Hoehmann failed to timely rule on the appeal.

       137.   After the Town continued stonewalling, ABY submitted another FOIL demand on

October 13, 2019, this time requesting the purchase and sale agreement between GBC and the

Town and related documents. Ex. RR.

       138.   On November 13, 2019, the Town provided ABY with a mere 12 pages of

documents related to the sale, including the purchase offer for the Property signed by Supervisor

Hoehmann on September 25, 2019. Ex. SS.




                                               50
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 51 of 75




       139.   On December 4, 2019, nearly six months after ABY’s initial FOIL demand

seeking documents related to the Town’s interest in purchasing the Property, and five months

since it claimed that “no records exist,” the Town finally provided ABY with some additional

documents. Ex. TT. The response included three emails concerning the Property sent by Paul

Adler, GBC’s real estate broker, on June 5, 2019 and June 6, 2019 to various Town

representatives. These emails demonstrate that the Town indeed had multiple records related to

its interest in purchasing the Property, which were directly responsive to ABY’s June 6, 2019

FOIL demand. They demonstrate, among other things, that the Town was actually engaged in

active conversations with GBC about the Property during and around the time of the June 6,

2019 FOIL demand, and yet unlawfully withheld those records from ABY for six months.

Troublingly, had ABY not submitted an additional FOIL demand and filed for Article 78 relief

(discussed in Section L below), the Town would have likely continued to withhold these

documents.

       140.   The first document is a June 5, 2019 email from Paul Adler to Supervisor

Hoehmann, Paul Schofield (Deputy Town Attorney), and Susan Resnick (Town employee),

attaching, among other things, the cancelled contract between ABY and GBC. Mr. Adler states

that “these documents will be helpful to your appraiser in determining the market value,” and

references (i) ABY’s proposed purchase price, (ii) the amount that would be increased if the

parsonage adjacent to the Property would have been included in the sale, and (iii) the resulting

“firm sales price of $4.9m.” Ex. UU.

       141.   The second email, also from June 5, 2019, is another email from Mr. Adler to Mr.

Schofield and Supervisor Hoehmann, among other recipients, attaching a “Title Report” for the

Property intended for Schofield’s “review and use.” Ex. VV.




                                              51
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 52 of 75




        142.     The third email, from June 6, 2019, is from Mr. Adler to Supervisor Hoehmann,

Mr. Schofield, and Ms. Resnick, and discusses “an effort to assist the Town of Clarkstown &

Nanuet School District in their due diligence deliberations,” and attaches “an inspection report

for the Grace Baptist Church . . . which might be helpful and instructive.” Ex. WW.

        143.     Each of these emails falls squarely under requests (A)(1) and (A)(2) of ABY’s

June 6, 2019 FOIL demand, as they are records of communications between Town

representatives and Mr. Adler, who is explicitly referenced in the FOIL demand, and relates to

the sale and purchase of the Property, including the Town’s interest in and efforts towards

purchasing the Property for itself. See Ex. GG. 56

        144.     Nor can these records possibly constitute the entirety of responsive documents.

On their face, these emails reference and were a part of larger conversations and exchanges

between representatives of the Town and GBC regarding the Town’s proposed purchase of the

Property. For example, when Mr. Adler discusses the “market price for the assemblage” as

compared to the value of ABY’s contract with GBC, he is clearly justifying an increase in the

purchase price from the ABY contract that the Town must have previously questioned or

attempted to negotiate down. Ex. UU. And, when Mr. Adler references assisting the Town in its



56
   Furthermore, the Town should have documents that respond to section (B) of ABY’s June 6, 2019 demand
despite the Town’s disingenuous response that “[t]he Town of Clarkstown does not maintain records in the manner
and categories as contemplated by [y]our request.” Ex. PP. In May 2017, St. Peter’s Syro-Malankara Catholic
Church of Rockland submitted a proposal to construct a two-story building in the Town. See supra ¶¶ 45–46;
D’Onofrio, supra note 1414. Additionally, in February 2018, Ramah Day Camp in Nyack submitted an application
seeking permission to use its summer staff house year-round. See Jewish Theological Ctr. & Ramah Day Camp in
Nyack v. Town of Clarkstown, No. 032265/2019, slip op. (N.Y. Sup. Ct., Rockland Cty. Jan. 7, 2020). All
documents pertaining to these submissions fall under section (B) of ABY’s FOIL demand and also should have been
produced. Notably, these examples are only the ones ABY has been able to find from the outside, and from what
ABY understands, these applications were both rejected by the Town. There also appeared to be potential buyers
from the Chung Tai Chan Monastery and Concilio Iglesia Dios Pentecostal, see Exs. VV & WW (title report and
inspection report prepared for each entity), but no records related to either were produced. Notably, the Town
appears to have scared off at least two earlier potential buyers with its incorrect assertions regarding what the
property can be used for. See Ex. G (referring to two prior buyers who “backed out” after meeting with the Town “to
learn about potential usage of the property”).




                                                        52
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 53 of 75




“due diligence deliberations,” the only reasonable inference is that such deliberations, or

communications related to those deliberations, already occurred. Ex. WW.

       145.    Finally, the minutes of the November 27, 2018 Town Board meeting explicitly

state that, as far back as November 26, 2018, the Town had already expressed interest in the

Property. Ex. G. On that day, Supervisor Hoehmann met with GBC and the Nanuet School

District about a potential sale of the Property. As those minutes attest, “[t]he Town was

interested in the land and solicited a qualified appraiser of the property.” Id. The appraisal in

2018, and any other documents related to the Town’s interest at that time – which surely exist –

are also responsive to ABY’s June 6, 2019 FOIL demand and must be provided by the Town.

       146.    At bottom, these emails and minutes provide “incontrovertible documentary

evidence” that the Town unlawfully withheld documents responsive to ABY’s June 6, 2019

FOIL demand. They also directly refute the Town’s cavalier insistence that “[n]o records exist.”

Ex. PP. If there really are no other documents responsive to ABY’s FOIL demand (beyond the

documents that the Town belatedly produced), then there is a serious and substantial question as

to whether the Town destroyed documents despite a duty to preserve them in light of ABY’s

pending appeal to the ZBA during that time. Even though by this time ABY’s contract had been

cancelled, its remedies in state court were very much alive and were being hindered by the Town

and its discriminatory conduct.

       147.    As further explained in Section N below, the Supreme Court found that in

addition to failing to respond to ABY’s appeal, the Town failed to provide all the records

requested by ABY. The Court therefore remanded ABY’s FOIL appeal to the Town to respond

in accordance with its Order. As discussed herein, it has now become clear that the Town was

not operating in good faith; the records that it was unlawfully withholding from ABY – including




                                               53
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 54 of 75




the Appraisal – were not just indisputably relevant, but devastating to the Town’s entire defense

to this case.

J.       ABY FILES AN ARTICLE 78 PETITION AND DECLARATORY JUDGMENT
         COMPLAINT
         148.     On August 8, 2019, ABY filed a Verified Article 78 Petition and Declaratory

Judgment Complaint against the Town, the ZBA, and the Building Department in the Supreme

Court of New York, County of Rockland (the “Article 78 Proceeding”). Ex. XX. In the Article

78 Proceeding, ABY asked the state court for an order (1) compelling the ZBA to hear ABY’s

appeal of the Building Department’s erroneous decision denying ABY’s request for a building

permit and, in the alternative, its application for an area variance; (2) directing the ZBA, upon

that hearing, to find that a variance from Town Code § 290-20.I(7) is not required for use of a

“school of general instruction” or, in the alternative, directing the ZBA to grant ABY’s

application for an area variance; (3) alternatively, annulling and setting aside the Building

Department’s determination as contrary to law, arbitrary and capricious, invalid as applied to

ABY, and in violation of ABY’s constitutional right to the free exercise of their religion; and (4)

compelling the Town to produce all discloseable records responsive to ABY’s FOIL requests

concerning the Town’s interest in the Property. 57

         149.     On September 6, 2019, the Town moved to dismiss ABY’s petition. 58




57
   This federal suit, on the other hand, asks for monetary damages and injunctive relief under applicable federal and
state laws for the Town’s invidious motives and religious discrimination. In this suit, ABY seeks redress for the
millions of dollars of injuries the Town inflicted upon ABY by unjustifiably and inordinately delaying its purchase
of the Property and ultimately purchasing the Property for itself, all of which imposed numerous costs fully detailed
in Section O below. And, now that the Town has closed on the Property itself, ABY also seeks to be awarded the
Property and the permits necessary to be able to use it.
58
  Affirmation in Support of Motion to Dismiss, No. 034514/2019 (N.Y. Sup. Ct., Rockland Cty. Sept. 6, 2019)
(ECF No. 29).




                                                         54
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 55 of 75




K.         THE TOWN SEEKS TO PURCHASE THE PROPERTY FOR ITSELF
           150.    On October 3, 2019, the Town and CUPON culminated their campaign to prevent

ABY from purchasing and operating an Orthodox-Jewish school on the Property. Supervisor

Hoehmann stood in front of GBC and announced that the Town was purchasing the Property for

itself, notably, and cynically, for the very same “commercial” purpose the Town and its

constituents claimed they did not want ABY to purchase the Property. 59 In doing so, Supervisor

Hoehmann laid bare the Town’s disingenuous intentions all along. He highlighted GBC’s

proximity to the Town’s newly approved Transit Oriented Development Downtown Zoning

District (“TOD”), which is about 400 feet away. Yet in multiple court filings, the Town has

contended that LL5’s “legislative purpose” was to “preserve the residential character” of the

zoning district by “restricting non-residential uses…” The Town has further touted the “steps” it

“has taken . . . to fight against urban sprawl, to preserve open spaces, and to keep its residential

neighborhoods free from the intrusion of activities that would entail increased vehicular activity

and traffic.” Ex. YY, ¶¶ 43–44.

           151.    Supervisor Hoehmann’s announced ideas for the Property directly contradict

these purported policy objectives. To wit, Supervisor Hoehmann highlighted the need to “meet[]

parking needs for the expected growth to improve access to the downtown TOD area,” noted “a

critical need for parking [] which will only grow as properties are redeveloped and repurposed in

the TOD zoning,” and even pointed to the parking needs of a nearby school—Highview

Elementary, located two blocks south. 60

           152.    The published agenda for the November 7, 2019 Town Board meeting, attached

hereto as Exhibit ZZ, included a resolution authorizing the Town to purchase the Property for

59
     Brum, supra note 10.
60
     Brum, supra note 10 (video embedded in online version at 1:26).




                                                         55
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 56 of 75




$4,550,000 million; a resolution authorizing the Town to finance the cost of acquisition through

the issuance of bonds in the amount of $4,600,000 million; and a resolution adopting a

determination of significance under the State Environmental Quality Review Act (“SEQRA”) for

the acquisition of the Property.

        153.     The Short Environmental Assessment Form (“EAF”), which was filed in

connection with the Town’s SEQRA application, noted that the Property would be used for

“general municipal purposes,” and in particular, as “a community center, meeting facility,

parking and similar uses.” 61 In the original Short Environmental Assessment Form, the Town

conceded that this is a “commercial” use, yet also claimed it is a “permitted use under the zoning

regulations” and is “consistent with the predominant character of the existing built or natural

landscape.” Ex. ZZ at 5–6.

        154.     In other words, the Town sought to hold itself to a different standard, whereby a

commercial community center and meeting facility with a large parking lot is a “permitted use”

that is “consistent with” the residential nature of the neighborhood, but a religious school is not.

        155.     On November 5, 2019, ABY alerted the Court in the Article 78 Proceeding to the

blatant inconsistencies between the Town’s planned purchase of the Property and its litigation

position. See Ex. AAA. The Town’s stated goal in opposing ABY’s Building Permit Application

was “to keep its residential neighborhoods free from the intrusion of activities that would entail

increased vehicular activity and traffic,” Ex. YY, ¶ 44, yet the Town’s current ideas for the use

of the Property do just that. By the Town’s own admission, it might use GBC for parking for (i)

the TOD zones, (ii) the expected local redevelopment, and/or (iii) a nearby school. The Town

also said it might convert the Property into a community center for people to drive, park, and

61
  Ex. ZZ at 5; see id.at 8 (resolution acknowledging the Town was purchasing the Property for “general municipal
purposes”).




                                                       56
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 57 of 75




attend events. In short, every use for the Property the Town has come up with is sure to increase

traffic in the neighborhood.

       156.    On November 6, 2019, in advance of the Town Board meeting scheduled for

November 7, 2019 to approve the purchase of the Property, counsel for ABY sent the Town’s

outside counsel a letter putting the Town on notice that ABY was prepared to take all appropriate

measures to vindicate its constitutional and federal rights should the Town vote to authorize the

purchase of the Property. Ex. BBB. To date, ABY has received no response to that letter.

       157.    On November 7, 2019, the Town Board authorized the purchase of the Property.

In doing so, however, the Town made a telling concession. In an amendment to its EAF, the

Town no longer represented that the proposed use for the Property complies with the Town

Code. Rather, the Town now contends that a municipality need not comply with its own zoning

rules, even if those same rules can obstruct and eventually scupper a private transaction for the

same land. See Ex. CCC, ¶ 15.

L.     THE SUPREME COURT ISSUES ITS OPINION IN THE ARTICLE 78
       PROCEEDING, AND ABY APPEALS
       158.    On December 23, 2019, the Supreme Court issued its opinion in the Article 78

Proceeding. See Ex. DDD. The court ordered the Town respond to ABY’s FOIL cause of action,

but dismissed ABY’s other causes of action in the Article 78 Petition for lack of standing. Id.

The court’s standing analysis, however, was legally and factually erroneous on several grounds

and, on January 7, 2020, ABY filed a timely notice of appeal from the Supreme Court’s order.

See Ex. EEE.

       159.    On January 21, 2020, the Town responded to ABY’s FOIL cause of action,

claiming its own denials of the existence of responsive documents constitute “incontrovertible

documentary evidence” of its compliance with FOIL. Ex. FFF at 4. The Town further claimed




                                               57
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 58 of 75




that ABY’s appeal “was never properly submitted,” even though it had been submitted to and

received by the official email of Supervisor Hoehmann in accordance with the Town’s own

FOIL request form. Id. at 5.

       160.    On January 24, 2020, ABY replied to both of the Town’s baseless arguments and

mischaracterizations of its own procedures. Ex. GGG. Principally, ABY showed that by the

Town’s own meager production, the Town had proven the inadequacy of its production and the

falsity of its claim that “no records exist.” See supra Section I.

       161.    On May 13, 2020, as further discussed below, the Supreme Court found that in

addition to failing to respond to ABY’s appeal, the Town failed to provide all the records

requested by ABY. The Court therefore remanded ABY’s FOIL appeal to the Town and forced it

to respond. See Ex. HHH.

M.     GBC PETITIONS THE SUPREME COURT FOR APPROVAL OF THE SALE OF
       THE PROPERTY TO THE TOWN
       162.    On January 10, 2020, GBC petitioned the Supreme Court for approval of the sale

of the Property to the Town pursuant to Not-for-Profit Corporations Law §§ 510–511 and

Religious Corporations Law § 12. Ex. III.

       163.    On January 14, 2020, counsel for ABY again informed the Town of the legal

consequences of purchasing the Property, noting that ABY intends to seek redress for the

Town’s and its officials’ violations in federal court, including compensatory and punitive

damages, and attorneys’ fees. See Ex. JJJ.

       164.    On January 17, 2020, ABY moved to intervene and stay the Court’s approval of

the sale of the Property to the Town until the Appellate Division, Second Department has heard

and determined ABY’s appeal from the Supreme Court’s Order in the Article 78 Proceeding. See

Ex. KKK. ABY also submitted a sworn affidavit attesting that it is “ready, willing, and able” to




                                                  58
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 59 of 75




reengage with GBC to purchase the Property (including the Parsonage) for its appraised value –

which, notably, is higher than the Town’s purchase price – if only the Town would stand down

from its discriminatory conduct, and provide the appropriate permits, as it was legally required to

do a year ago. See Ex. Y, ¶ 16.

        165.    On January 23, 2020, the Court denied ABY’s motion to intervene and stay the

sale, while acknowledging that ABY has a claim for tortious interference. In the Matter of the

Application of Grace Baptist Church of Nanuet for Approval to Sell Real Property Pursuant to

Not-for-Profit Corporations Law §§510-511 and Religious Corporations Law §12, No.

030222/2020, ECF No. 45. Hours later, GBC and Clarkstown closed on the Property, fulfilling

the Town’s long sought goal: ABY could no longer buy the Property. 62

        166.    Even though Supervisor Hoehmann and the Town had made previous inexplicable

statements about possibly wanting the Property for parking, they did not actually know what they

wanted the property for—except, that is, to keep ABY out. The EAF said the Property was to be

used for “general municipal purposes.” Ex. ZZ at 4. The resolution authorizing the Town to

purchase the Property stated the same. Id. at 7. So too did the resolution authorizing the Town to

issue $4,600,000 in bonds for the Property say it was “for general municipal purposes.” Id. at 8.

Confirming the Town’s lack of a plan, the Town formed a “Vision Committee” within days of

closing on the Property whose task is, reportedly, “to formulate ideas and seek public input.” 63

While the Town does not even know what to do with the Property, ABY wanted to use it for the

same educational purpose for which it was built: as a school. After all ABY had done and

62
  Robert Brum, Nanuet: Clarkstown buys Grace Baptist Church, ROCKLAND/WESTCHESTER JOURNAL NEWS (Jan.
24, 2020), https://www.lohud.com/story/news/local/rockland/nanuet/2020/01/24/nanuet-clarkstown-closes-grace-
baptist-church-purchase/4568680002.
63
  Robert Brum, Nanuet: What’s next for Grace Baptist Church? 5 things to know, ROCKLAND/WESTCHESTER
JOURNAL NEWS (Jan. 30, 2020), https://www.lohud.com/story/news/local/rockland/nanuet/2020/01/30/nanuet-grace-
baptist-church-sold-new-uses/4614001002.




                                                     59
           Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 60 of 75




endured to try to find a home, the Town blocked ABY, bought it, and now does not even know

what to do with it.

           167.    Defendant CUPON congratulated its members for the realization of its

foundational goal and urged them to continued vigilance:

                            Thank you! Due in large part to your strong support and
                            commitment, the Town of Clarkstown has finalized the purchase
                            of Grace Baptist Church. As you all know, CUPON of Greater
                            Nanuet was formed to ensure that our community’s values and
                            needs are prioritized . . . . There is power in numbers, as we’ve
                            learned firsthand through our Grace Baptist Church experience and
                            by renewing your membership you are helping to use that power
                            for the good of Nanuet and Rockland County.

Ex. B (emphases added). Moreover, CUPON boasts on its website that it “[p]revented a church

from being converted to a large school use without going through planning board review.” 64

           168.    People on the communities’ Facebook pages similarly celebrated, “thank

goodness dodged a BIG bullet,” “This is Great news!”, “Amen!!”, and “Thank God!” Ex. LLL.

To one person’s sensible question, “For what purposes does the Clarkstown government need a

church??”, another refused to answer but alluded to the real reason: “If you live in Nanuet or

C[l]arkstown you should know. If you don’t you can read the paper or google it. If you don’t live

here then do the research because it could happen to a neighbor[hood] near you. ” Id.

(emphasis added).

N.         THE SUPREME RULES THAT THE TOWN IMPROPERLY DENIED ABY
           ACCESS TO RECORDS AND REMANDS ABY’S FOIL APPEAL TO THE
           TOWN
           169.    On May 13, 2020, the Supreme Court issued a Decision, Order, and Judgment

finding that the Town had “denied ABY access to the requested records by failing to respond




64
     CUPON of Greater Nanuet, https://cuponnanuet.org/about-cupon/ (last visited July 19, 2020).




                                                         60
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 61 of 75




within ten business days pursuant to FOIL” and “failed to provide all the records requested by

ABY,” and remanding the appeal to the Town to respond accordingly. Ex. HHH.

       170.    In ruling for ABY, Justice Berliner pointed to emails between Paul Schofield and

Rand Realty which “indeed discuss the potential purchase of the Property and were in [the

Town’s] possession on or before ABY’s June 6, 2019 FOIL request and well before ABY’s July

22, 2019 FOIL appeal.” Id. at 4.

       171.    151.   On June 12, 2020, the Town, in accordance with Judge Berliner’s ruling,

submitted another “response to [ABY’s] FOIL request,” more than a year after its initial

submission. Ex. MMM. The contents of the Town’s response proved that it had withheld

obviously responsive documents when ABY had first submitted its FOIL request. Had the Town

actually undertaken even the most cursory review of the subject matter requested, these

documents would have surely been revealed, unless the Town knew about them and purposefully

withheld them anyway. In either case, the Town violated FOIL.

       172.    The Town’s June 12 FOIL response included:

           x   The Appraisal (Ex. R);

           x   Various emails between the Town and the company that conducted the 2017

               Appraisal (Ex. Q);

           x   Various emails between the Town and GBC representatives, including one from

               2017 in which GBC wrote that it “remains interested in pursuing a sale to the

               Town of Clarkstown…” and would “like to explore all avenues with the Town

               before the property will need to go on the public market should we be unable to

               reach an agreement” (Exs. NNN, OOO, PPP, QQQ);




                                              61
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 62 of 75




           x     An April 13, 2018 email from Paul Adler to Supervisor Hoehmann attaching the

                 2018 Appraisal commissioned by GBC (Ex. S); and

           x     Two May 2019 email chains between Rand Commercial and Supervisor

                 Hoehmann with the subject “Grace Baptist with Ateres” and attaching a GBC

                 inspection report and GBC marketing materials (Exs. RRR, SSS).


       173.      It is inconceivable, based on the timing and content of these emails, that the Town

was unaware of their existence when responding to ABY’s FOIL request and appeal. These

documents show that GBC and the Town engaged in a consistent dialogue regarding the sale of

the Property since at least 2017. That the Town, despite clear evidence to the contrary and

contemporaneous correspondence with GBC at the time of its response, responded that “no such

records exist,” is incontrovertible proof that the Town broke the law and acted in bad faith.


O.     ABY’S MONETARY DAMAGES
       174.      If the Town had granted ABY’s original Building Permit Application in January

of 2019, ABY would have closed on GBC shortly thereafter. Because of the unjustified delay,

ABY has had to incur numerous additional and otherwise unnecessary expenses, for which it

seeks redress.

       175.      Rather than being able to use the classrooms at GBC for the 2019-20 school year,

ABY had to rent seven additional trailers to teach in, and for 2020-21, because of the Town’s

continued discrimination, ABY has had to secure another, different temporary location.

Moreover, ABY has lost the opportunity to rent out the classrooms in the evenings.

       176.      Similarly, ABY planned on using GBC’s chapel immediately upon closing as an

auditorium and performing arts center to host numerous all-school events. Instead, ABY has had

to rent out outside facilities at great additional expense for an annual student production,



                                                 62
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 63 of 75




graduation ceremonies, and all-school assemblies and dinners, not to mention the lost

opportunities to rent out the chapel.

        177.    Without the benefit of GBC’s much greater square-footage, ABY has had to rent

storage trailers.

        178.    As a direct result of the Town preventing ABY from expanding into the GBC’s

large and permanent facilities, ABY lost students and the opportunity to enroll as many as 150

new students.

        179.    ABY has also had to pay numerous extra fees, such as to the Village of New

Hempstead.

        180.    The Town even demanded an expensive survey of GBC, for which there was no

legal requirement or necessity.

        181.    ABY also had to incur professional fees for advice on its bonds, which were to

come out of the proceeds of the bond sale, but which are now lost and had to come out of ABY’s

general fund.

        182.    Rather than simply comply with its own laws, the Town forced ABY to hire

attorneys to seek relief in court. ABY hired Ira Emanuel and Amy Mele and, after the Town

continued its dilatory tactics, ABY retained Weil, Gotshal & Manges LLP (“Weil”) for

additional representation on a pro bono basis. ABY has incurred significant legal fees and costs

associated with its ongoing litigations with the Town.

        183. In addition to all of these easily calculable and determinable damages, which, to
date, total in excess of $10 million, ABY has suffered more than a year-long torrent of bad press,
diminished fundraising and fundraising capacity, and other irreparable and incalculable damages
arising out of Defendants’ invidious discrimination.




                                                63
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 64 of 75




                        V.     CLAIMS AGAINST THE DEFENDANTS

                                   FIRST COUNT – RLUIPA
                                          Against the Town

       184.    ABY incorporates by reference the allegations set forth in ¶¶ 1–183 of this

Complaint as if fully set forth herein.

       185.    The Town’s actions are in direct violation of RLUIPA. See 42 U.S.C. § 2000cc.

       186.    The Town is the “government” for purposes of RLUIPA. See 42 U.S.C.

§ 2000cc(a)(1).

       187.    The Town’s actions in impeding ABY’s purchase of the Property by, among other

things, misapplying its Town Code and refusing to hear ABY’s ZBA appeal, constitute the

imposition or implementation of a land use regulation. See 42 U.S.C. § 2000cc(a)(1).

       188.    ABY is a religious institution. See 42 U.S.C. § 2000cc(a)(1).

       189.    The Town’s imposition and implementation of land use regulations both on their

face and as applied impose a substantial burden on ABY’s religious exercise without using the

least restrictive means of achieving a compelling governmental interest. See 42 U.S.C.

§ 2000cc(a)(1). This includes the Town’s many discriminatory actions: passing LL5, denying

ABY’s Building Permit Application without basis in law or fact, imposing unnecessary

requirements on ABY’s ZBA appeal, refusing to schedule a hearing for the appeal, and never

responding to or taking any vote on ABY’s appeal, all in contravention of its affirmative duty

under New York law to accommodate and assist ABY as a religious institution through the

application and appeal process.

       190.    The Town’s denial of ABY’s applications for a building permit and variance

constitutes a substantial burden because, among other things, it foreclosed—by design—ABY’s

ability to obtain financing and to use the Property as a place of religious instruction even if it had



                                                 64
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 65 of 75




closed on it. ABY was and even now remains ready, willing, and able to satisfy all bona fide

requirements necessary to purchase the Property. Financing for the Property is contingent only

on the Town granting the building permit or variance, both of which they should have granted in

the first place.

        191.       The Town has no compelling governmental interest in misapplying their zoning

laws, especially in contravention of New York State law, but even if it did, it has not used the

least restrictive means of achieving whatever that compelling interest would be.

        192.       This injury falls within the scope of RLUIPA because the substantial burden

affects commerce among the several states. See 42 U.S.C. § 2000cc(a)(2)(B).

        193.       This injury also falls within the scope of RLUIPA because the substantial burden

is imposed in the implementation of a land use regulation or system of land use regulations,

under which the Town makes, or has in place formal or informal procedures or practices that

permit the Town to make, individualized assessments of the proposed uses for the property

involved. See 42 U.S.C. § 2000cc(a)(2)(C).

        194.       The Town violates the Equal Terms provision of RLUIPA. Among other facts

alleged above, public schools need not meet the same zoning requirements religious schools

must meet, and eighteen of twenty-one local public schools, in fact, fail the requirements used to

deny ABY a variance. The Town has thus deprived and continues to deprive ABY of its right to

the free exercise of religion, as secured by RLUIPA, by imposing and implementing land use

regulations both on their face and as applied in a manner that applies to religious land uses on

terms that are less than equal to nonreligious assembly and institutional land uses. See 42 U.S.C.

§ 2000cc(b)(1).




                                                  65
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 66 of 75




       195.    The Town also violates the Nondiscrimination provision of RLUIPA. A

determination based on location (e.g., barring new religious facilities from locations not on

eligible roads) discriminates in favor of established religious facilities and against new religious

facilities in the same location or having the same location characteristics. The Town has thus

deprived and continues to deprive ABY of its right to the free exercise of religion, as secured by

RLUIPA, by imposing and implementing land use regulations both on their face and as applied

in a manner that discriminates against it on the basis of religion and religious denomination. See

42 U.S.C. § 2000cc(b)(2).

       196.    The Town also violates the Exclusion and Limits provision of RLUIPA. The

Town has deprived and continues to deprive ABY of its right to the free exercise of religion, as

secured by RLUIPA, by imposing and implementing land use regulations both on their face and

as applied in a manner that unreasonably limits religious assemblies, institutions, or structures

within the Town. See 42 U.S.C. § 2000cc(b)(3)(B).

                              SECOND COUNT – SECTION 1983
                          Against the Town and Defendant Hoehmann

       197.    ABY incorporates by reference the allegations set forth in ¶¶ 1–196 of this

Complaint as if fully set forth herein.

       198.    ABY has a constitutional right under the First and Fourteenth Amendments to the

United States Constitution to freely practice its religion.

       199.    ABY has a constitutional right under the Fourteenth Amendment to the United

States Constitution to equal protection of the laws.

       200.    The Town and Defendant Hoehmann acted under color of State Law when they

deprived ABY of its rights, privileges or immunities secured by the Constitution, and are

therefore liable pursuant to 42 U.S.C. § 1983.



                                                  66
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 67 of 75




       201.    The Town and Defendant Hoehmann have deprived and continue to deprive ABY

of its right to freedom of religion and equal protection of the laws.

       202.    The Town and Defendant Hoehmann intended to interfere with ABY’s civil

rights, and were at all times aware that they were acting in violation of federal laws.

       203.    Defendant Hoehmann acted out of discriminatory motive and intent, or at least

was recklessly and callously indifferent to ABY’s federally protected rights.

                               THIRD COUNT – SECTION 1985
                                      Against All Defendants
       204.    ABY incorporates by reference the allegations set forth in ¶¶ 1–203 of this

Complaint as if fully set forth herein.

       205.    The Defendants have engaged in a conspiracy to deprive ABY of equal protection

of laws or equal privileges and immunities, and acted in furtherance of the conspiracy out of

invidious, discriminatory animus toward ABY based on its status as a Jewish institution in

violation of 42 U.S.C. § 1985.

       206.    Defendant Hoehmann and Defendant CUPON gathered at a meeting specifically

focused on preventing ABY from purchasing the Property, and plotted how to do so while hiding

their discriminatory intentions. As evidenced by admissions from Defendant Hoehmann and

CUPON leaders, CUPON’s social media posts, and on further information and belief, Defendant

Hoehmann met and coordinated with Defendant CUPON on several other occasions throughout

ABY’s application process and subsequent appeal to concoct the “perfect storm” of

administrative mayhem from the Town and purportedly independent outside pressure from

CUPON to achieve the discriminatory goal of keeping Orthodox Jews – specifically ABY – from

joining their community.




                                                 67
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 68 of 75




       207.    Defendants’ actions have injured ABY with respect to its free exercise of religion

as guaranteed by the First and Fourteenth Amendments to the United States Constitution.

                     FOURTH COUNT – NEW YORK CONSTITUTION
                          Against the Town and Defendant Hoehmann
       208.    ABY incorporates by reference the allegations set forth in ¶¶ 1–207 of this

Complaint as if fully set forth herein.

       209.    The Town and Defendant Hoehmann, by their acts, have acted under color of law

and have conspired and continue to conspire, in breach of ABY’s rights to protect its interests

under the law in violation of Article I, § 3 (freedom of worship; religious liberty), Article I, § 9

(right to assemble) and Article I, § 11 (equal protection of laws; discrimination in civil rights

prohibited) of the New York State Constitution.

           FIFTH COUNT – TORTIOUS INTERFERENCE WITH CONTRACT
                                      Against All Defendants
       210.    ABY incorporates by reference the allegations set forth in ¶¶ 1–209 of this

Complaint as if fully set forth herein.

       211.    ABY entered into a valid contract with GBC to purchase the Property.

       212.    No Defendant was a party to that contract.

       213.    Through oversight and participation in the administrative zoning process

concerning ABY’s permit application, the Town and Defendant Hoehmann had specific

knowledge of ABY’s contract to purchase the Property. Defendant CUPON was founded for the

very purpose of opposing ABY’s contract to purchase the Property, so it, too, had specific

knowledge of the contract.

       214.    Defendants intentionally, without justification or excuse, conspired to take and

consequently took actions to prevent ABY from executing its obligations under the contract to




                                                68
          Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 69 of 75




purchase the Property, including but not limited to organizing and conspiring to prevent the sale,

obstructing ABY’s attempt to secure financing, denying ABY’s permit application and its

variance application, and refusing to consider ABY’s appeal, thereby preventing ABY from

fulfilling its contractual duties, causing ABY to breach its contract with GBC, and otherwise

rendering performance under the contract impossible.

          215.   The purpose of this interference was twofold: (1) to prevent ABY from

establishing a religious school at the site and (2) to eliminate all viable purchasers other than the

Town, thus cornering the market for the Property.

          216.   Defendants conspired to prevent ABY from closing on the Property in an effort to

prevent ABY’s free exercise of religion, causing ABY to breach its contract with GBC.

          217.   Defendants’ actions have proximately caused damage to ABY, for which they are

liable.

          218.   By taking these and other actions, Defendants interfered with ABY’s contract to,

and ability to, purchase the Property.

          219.   This interference was egregious and, with respect to the Town and Defendant

Hoehmann, demonstrated a pattern of similar conduct against minority religious communities.




                                                 69
        Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 70 of 75




                                  VI.    RELIEF REQUESTED

       WHEREFORE, ABY respectfully requests that this Court grant the following relief:

       1.      An award of compensatory damages in favor of ABY for the injuries caused by

Defendants’ actions and land use decisions and the loss of ABY’s rights as violations of

RLUIPA, the United States Constitution as enforced by sections 1983 and 1985, the New York

Constitution, and New York State common law against tortious interference;

       2.      An award of punitive damages against Defendant Hoehmann for his evil intent or

at least callous indifference to ABY’s federally protected rights as available under section 1983,

and against Defendant Hoehmann and the Town for their egregious interference with ABY’s

contract;

       3.      If the Court does not award compensatory damages under RLUIPA, an award of

nominal damages for the Town’s violations of RLUIPA;

       4.      An award of permanent injunctive relief compelling the Town to sell the Property

to ABY on substantially the same terms the Town purchased the Property from GBC;

       5.      An award of permanent injunctive relief compelling the Building Inspector to

grant ABY’s building permit or compelling the ZBA to hear ABY’s appeal and grant it a

variance;

       6.      An award of permanent injunctive relief preventing the Town and Defendant

Hoehmann from illegally and unconstitutionally applying the laws, practices and policies of the

Town to ABY’s proposed use of the Property, including but not limited to enjoining the Town

and Defendant Hoehmann from applying the Town’s laws, practices and policies in a manner

that substantially burdens ABY’s religious exercise, or from applying those laws, practices and

policies in a discriminatory manner, and otherwise enjoining Defendant from preventing ABY’s

exercise of constitutional and statutory rights;



                                                   70
         Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 71 of 75




        7.      An award of the full costs and attorneys’ fees arising out of Defendants’ actions

and land use decisions alleged in connection with this action, as available under RLUIPA and

sections 1983 and 1985, as permitted by 42 U.S.C. § 1988; and

        8.      Such other and further relief as this Court may deem just and appropriate;

        9.      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedures, ABY demands a

trial jury in this action on all issues so triable.


Dated: July 20, 2020                             Respectfully submitted,

                                                 /s/ Yehudah L. Buchweitz
                                                 Yehudah L. Buchweitz
                                                 Robert G. Sugarman
                                                 David Yolkut
                                                 Kaela Dahan
                                                 Michael E. Nagelberg
                                                 Kevin M. Simmons (pro hac vice)
                                                 WEIL, GOTSHAL & MANGES LLP
                                                 767 Fifth Avenue
                                                 New York, New York 10153
                                                 (212) 310-8000
                                                 yehudah.buchweitz@weil.com
                                                 robert.sugarman@weil.com
                                                 david.yolkut@weil.com
                                                 kaela.dahan@weil.com
                                                 michael.nagelberg@weil.com
                                                 kevin.simmons@weil.com

                                                 Counsel for ABY
IRA M. EMANUEL, P.C.
Ira M. Emanuel
Amy Mele
4 Laurel Road
New City, NY 10956
(845) 634-4141
ira@emanuellaw.com
amy@amymelelaw.com

Of Counsel




                                                      71
            Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 72 of 75




                                       APPENDIX A – EXHIBIT LIST

 Ex.                                  Description                                            Date
  A         Original CUPON GoFundMe Page                                              Mar. 2, 2019 65
  B         CUPON of Greater Nanuet Congratulations on Town Purchasing                Jan. 25. 2020
            GBC
     C      French Affidavit                                                          Nov. 28, 2018
     D      Local Law No. 5                                                           Mar. 22, 2016
     E      Map of Schools in Clarkstown                                              None
     F      Technical Advisory Committee Meeting Minutes                              Oct. 23, 2019
     G      Town Board Meeting Minutes                                                Nov. 27, 2018
     H      ABY’s Contract with GBC                                                   Oct. 17, 2018
     I      Investor Bank Term Sheet                                                  Dec. 11, 2018
     J      ABY’s Appeal                                                              Mar. 8, 2019
     K      Clarkstown—Nanuet Transit Oriented Development Zoning, Vol.               Oct. 9, 2018
            1 Draft Report
     L      CUPON GoFundMe                                                            Feb. 12, 202065
     M      Petition Against GBC Becoming a School                                    Feb. 12, 202065
     N      Building Permit Application                                               Dec. 28, 2018
     O      Rockland County Political Party Facebook Post, and Comments               Jan. 11, 2019
     P      Building Inspector’s Denial of ABY’s Building Permit                      Jan. 11, 2019
            Application
     Q      Email Between the Appraisal Company and the Town                          Apr. 5, 2017
     R      2017 Appraisal                                                            Mar. 28, 2017
     S      2018 Appraisal                                                            Apr. 13, 2018
     T      Letter from ABY to Building Inspector                                     Apr. 4, 2019
     U      Social Media Posts                                                        c. Mar. 13, 2019
     V      Email from Building Inspector to ABY                                      Mar. 19, 2019

 W          Email Chain from ABY to Building Inspector                                Apr. 10–15, 2019
  X         Letter from ABY to ZBA                                                    May 7, 2019
  Y         Affidavit of Rabbi Fink                                                   Jan. 17, 2020
  Z         Teiler Declaration                                                        Jan. 16, 2020
 AA         Time of Essence Letter
 BB         Letter from GBC to ABY                                                    Apr. 11, 2019

 CC         Letter from GBC to ABY                                                    May 16, 2019
 DD         Letter from GBC to the Town                                               May 16, 2019
 EE         CUPON of Greater Nanuet’s Facebook Post                                   May 30, 2019
 FF         Comment to George Hoehmann’s Social Media Post                            c. May 16, 2010
 GG         ABY FOIL Demand #1 66                                                     June 6, 2019

65
     Updated February 12, 2020. Started in late 2018.
66
   ABY made a prior FOIL Demand on February 2, 2019, to which the Town responded on March 7, 2019. Neither
are included in the Complaint at this time.




                                                        72
       Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 73 of 75




 Ex.                             Description                                Date
 HH     Letter from ABY to ZBA                                       June 6, 2019
  II    Social Media Post                                            c. June 6, 2019
 JJ     Letter from ABY to ZBA                                       June 24, 2019

 KK   Letter from Wilson Elser Moskowitz Edelman & Dicker LLP to     July 9, 2019
      ABY
 LL   Clarkstown Proposed Local Law                                  July 25, 2019
 MM Letter from ABY to Town                                          Aug. 6, 2019
 NN   Letter from Montalbano, Condon, & Frank, P.C. to Town          Aug. 6, 2019
 OO   Map of Houses of Worship in Clarkstown                         None
  PP  Town FOIL Response #1                                          July 5, 2019
 QQ   ABY’s Appeal of Town’s FOIL Response                           July 22, 2019
 RR   ABY FOIL Demand #2                                             Oct. 13, 2019
  SS  Town FOIL Response #2                                          Nov. 13, 2019
 TT   Town FOIL Response #3                                          Dec. 4, 2019
 UU   Email from Adler to Hoehmann, Schofield, and Resnick           June 5, 2019
 VV   Email from Adler to Hoehmann and Schofield                     June 5, 2019
WW Email from Adler to Hoehmann                                      June 6, 2019
 XX   ABY’s Art. 78 Proceeding                                       Aug. 8, 2019
 YY   Town’s Affirmation in Opposition to ABY’s Art. 78 Proceeding   Sept. 6, 2019
 ZZ   Town Board Meeting Minutes                                     Nov. 7, 2019
AAA ABY’s Notice of Supplemental Authority                           Nov. 5, 2019
BBB Letter from ABY to Town                                          Nov. 6, 2019
CCC Town’s Affirmation in Response to ABY’s Notice of                Nov. 8, 2019
      Supplemental Authority
DDD Supreme Court’s Decision and Order in Art. 78 Proceeding         Dec. 24, 2019
EEE ABY’s Notice of Appeal                                           Jan. 7, 2020
 FFF Town’s Response to FOIL Cause of Action                         Jan. 21, 2020
GGG ABY’s Reply to FOIL Cause of Action                              Jan. 24, 2020
HHH Decision, Order and Judgment                                     May 13, 2020
  III GBC’s Petition for Sale                                        Jan. 10, 2020
 JJJ  Letter from ABY to Town                                        Jan. 14, 2020
KKK ABY’s Motion for Intervention and Stay                           Jan. 17, 2020
LLL Town’s Facebook Comments                                         Jan. 24, 2020
MMM Town’s Response to ABY’s FOIL Request                            June 12, 2020
NNN Email Exchange between Town and ABY Representatives              June 27, 2017
OOO Email Exchange between Town and ABY Representatives              Feb. 14, 2018
 PPP Email Exchange between Town and ABY Representatives             June 5, 2019
QQQ Email Exchange between Town and ABY Representatives              June 5, 2019
RRR Email Chain between Rand Commercial and Hoehmann                 May 16, 2019
 SSS Email Chain between Rand Commercial and Hoehmann                May 21, 2019




                                           73
       Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 74 of 75




                            APPENDIX B – ARTICLES LIST

  #                                            Citation
1.    Michael D’Onofrio, New Clarkstown law may sink Catholic church plan, LOHUD (May
      5,     2017),    https://www.lohud.com/story/news/local/rockland/clarkstown/2017/05/05/
      clarkstown-catholic-church-overdevelopment/101194558.
2.    Robert Brum, Clarkstown buys land to stop proposed church, LOHUD (Nov. 2, 2017),
      https://www.lohud.com/story/news/local/rockland/clarkstown/2017/11/02/clarkstown-
      proposed-church/825360001.
3.    Lanning Taliaferro, Clarkstown Buys Church Land On Mountainview Road, Patch (Nov.
      2, 2017), https://patch.com/new-york/newcity/clarkstown-buys-church-mountainview-
      road.
4.    SHOCKING FOOTAGE: Angry Residents Shout “We Don’t Want You” at Rabbi Trying
      to Build Girls School in Nanuet – “That Was The Attitude in PITTSBURGH”, Yeshiva
      World       (Nov.      27,     2018),     https://www.theyeshivaworld.com/news/general/
      1631889/shocking-footage-angry-residents-shout-we-dont-want-you-at-rabbi-trying-to-
      build-girls-school-in-nanuet-that-was-the-attitude-in-pittsburgh.html.
5.    Robert Brum, Nanuet Grace Baptist Church sale: Public hearing set on buyer's $5M
      financing     plan,     Rockland/Westchester      Journal    News      (Dec. 6,   2018),
      https://www.lohud.com/story/news/local/rockland/nanuet/2018/12/06/nanuet-church-sale-
      public-hearing/2200935002.
6.    Robert Brum, Nanuet church $5M sale: Hearing shelved amid lack of approvals,
      Rockland/Westchester Journal News (Dec. 18, 2018), https://www.lohud.com/
      story/news/local/rockland/nanuet/2018/12/18/nanuetchurch-sale-hearing-shelved/
      2337405002.
7.    Robert Brum, Nanuet: Grace Baptist Church terminates sale to Ateres Bais Yaacov,
      Rockland/Westchester Journal News (May 16, 2019), https://www.lohud.com/
      story/news/local/rockland/nanuet/2019/05/16/grace-baptist-church-terminates-sale-
      yeshiva-nanuet/3665127002.
8.    Robert Brum, Nanuet: Town, school district exploring Grace Baptist Church purchase,
      Rockland/Westchester Journal News (June 4, 2019), https://www.lohud.com/
      story/news/local/rockland/nanuet/2019/06/04/nanuet-town-school-district-exploring-
      grace-baptist-church-purchase/1342961001.
9.    Robert Brum, Jewish academy alleges discrimination by Clarkstown in Grace Baptist
      application, Rockland/Westchester Journal News (June 7, 2019), https://www.lohud.com/
      story/news/local/rockland/nanuet/2019/06/07/jewish-school-alleges-discrimination-vs-
      clarkstown-grace-baptist-application/1370413001.
10.   Robert Brum, Grace Baptist Church purchase part of Clarkstown’s bid to revitalize
      Nanuet’s center, Rockland/Westchester Journal News (Oct. 3, 2019),
      https://www.lohud.com/story/news/local/rockland/nanuet/2019/10/03/grace-baptist-
      church-purchase-part-plan-revitalize-nanuets-center/3846664002.
11.   Blessing of St. Peter's Syro-Malankara Catholic Church Rockland, St. Mary, Queen of
      Peace Syro-Malankara Catholic Eparchy in USA and Canada (Jan. 1, 2020),
      http://syromalankarausa.org/node/8921 (noting St. Peter’s fulfilled its “long-cherished
      dream” of blessing its own church on November 23, 2019).




                                             74
       Case 7:20-cv-01399-NSR Document 30 Filed 07/20/20 Page 75 of 75




 #                                           Citation
12.   Robert Brum, Nanuet: Clarkstown buys Grace Baptist Church, Rockland/Westchester
      Journal News (Jan. 24, 2020), https://www.lohud.com/story/news/local/rockland/nanuet/
      2020/01/24/nanuet-clarkstown-closes-grace-baptist-church-purchase/4568680002.
13.   Robert Brum, Nanuet: What’s next for Grace Baptist Church? 5 things to know,
      Rockland/Westchester Journal News (Jan. 30, 2020), https://www.lohud.com/
      story/news/local/rockland/nanuet/2020/01/30/nanuet-grace-baptist-church-sold-new-
      uses/4614001002.




                                            75
